Exhibit 10.1

LOAN AGREEMENT

THIS AGREEMENT is made as of the 20th day of November, 2008

B E T W E E N:

 

     

GMAC RESIDENTIAL FUNDING OF CANADA,

LIMITED, a corporation governed by the laws of

Canada;

        (the “Borrower”)      

- and -

      GMAC LLC, a Delaware limited liability company;       (the “Lender”)   

RECITALS:

 

A. The Borrower has requested that the Lender make available the Loan.

 

B. The Lender has agreed to provide the Loan to the Borrower on the terms and
conditions herein set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the covenants
and agreements herein contained, the parties hereto agree as follows:

 

1. INTERPRETATION

 

  1.1 Definitions

For the purposes of this Agreement:

“1020491” means 1020491 Alberta Ltd., a corporation existing under the laws of
Alberta;

“Agreement” means this agreement as it may be amended or supplemented from time
to time;

“Applicable Law” means, in respect of any person, property, transaction or
event, all applicable laws, statutes, rules, by-laws and regulations, and all
applicable official directives, orders, judgments and decrees of governmental
bodies;

“Business Day” means any day of the year, other than (i) any Saturday or Sunday
or (ii) any other day on which banks located in New York, New York, Toronto,
Ontario or Calgary, Alberta generally are closed for business.

“Default” means any event or condition which, upon notice, lapse of time, or
both, would constitute an Event of Default;

“Event of Default” has the meaning given to such term in Section 8.1;



--------------------------------------------------------------------------------

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee;

“GAAP” means generally accepted accounting principles in effect from time to
time in Canada applied in a consistent manner from period to period including,
without limitation, the accounting recommendations published in the Handbook of
the Canadian Institute of Chartered Accountants, as modified by OSFI
requirements;

“Indebtedness” means, in respect of any Person at any date (determined, in the
case of any calculation of the amount thereof, without duplication), (a) all
indebtedness of such Person for borrowed money and any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than current trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices), (c) all
obligations of such Person under Financing Leases, (d) all obligations of such
Person in respect of bankers acceptances issued or created for the account of
such Person, (e) all obligations (contingent or otherwise) of such Person as an
account party in respect of outstanding letters of credit (whether or not
drawn), provided that all obligations of such Person as an account party in
respect of outstanding letters of credit (to the extent undrawn) which support
ordinary course of business obligations of such Person shall be excluded from
this definition, (f) all liabilities secured by any Lien on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof and (g) all guarantee obligations of such Person
in respect of any of the obligations described in clauses (a) through (f) of
this definition;

“Interest Period” means the period from the date of advance of the Loan to the
Maturity Date;

“Interest Rate” means the Prime Rate plus 3.50%;

“Lien” means any lien, pledge, assignment, charge, security interest, hypothec,
levy, execution, seizure, attachment, garnishment or other similar encumbrance;

“Loan” has the meaning given to such term in Section 2;

“Loan Documents” means this Agreement, the Security Documents, and any other
agreements, instruments and documents delivered from time to time (both before
and after the date of this Agreement) to the Lender by the Borrower in
connection with this Agreement, in each case as amended, restated or replaced
from time to time;

“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition, assets, business or operations of the Borrower or ResMor, provided,
that, for purposes of this Agreement, a Material Adverse Effect shall not
include any condition, circumstance, change or effect resulting from
(i) conditions, circumstances or changes to the industry or markets in which the
ResMor is operated, (ii) the announcement or disclosure of the transactions
contemplated herein, (iii) general economic, regulatory or political conditions
or changes in the countries in which ResMor is operated, (iv) military action or
acts of terrorism, (v) changes in Applicable Law after the date hereof, (vi) the
filing of ResCap and certain of its U.S. subsidiaries of a voluntary petition
for relief under Chapter 11 of the Bankruptcy Code (as such term is defined in
the Purchase Agreement); (vii) compliance with the terms of the Purchase
Agreement or (viii) the conditions in or changes to any financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or market index); and provided, further, that in

 

2



--------------------------------------------------------------------------------

the case of each of clauses (i), (iii), (iv), (v) and (viii), ResMor is not
materially disproportionately affected by such condition, circumstance, change
or effect compared to other Persons engaged in the conduct of businesses similar
to ResMor , (b) the Borrower’s ability to perform its obligations under any Loan
Documents, or (c) the Pledged Securities (as defined in the Pledge Agreement);

“Maturity Date” means the earlier of (i) the Purchase Closing Date, (ii) the
date upon which the Purchase Agreement, in whole or in part, terminates, ceases
to be effective or ceases to be a legally valid, binding and enforceable
obligation of the Borrower, and (iii) the occurrence of an Event of Default and
acceleration of the Loan and other Obligations hereunder.

“Obligations” means all indebtedness, liabilities and other obligations of the
Borrower to the Lender hereunder, or under any other Loan Documents, whether
actual or contingent, direct or indirect, matured or not, now existing or
arising hereafter;

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership or other entity;

“Pledge Agreement” means the Pledge and Security Agreement dated the date hereof
between the Borrower and the Lender;

“Pledged Securities” shall have the meaning given to such term in the Pledge
Agreement;

“Prime Rate” means, at any time, the rate of interest per annum established and
reported by Royal Bank of Canada to the Bank of Canada from time to time as the
reference rate of interest for determination of interest rates that Royal Bank
of Canada charges at such time to customers of varying degrees of credit
worthiness in Canada for Canadian dollar loans made by it in Canada;

“Purchase Agreement” means the Share Purchase Agreement between the Borrower, as
seller and the Lender, as purchaser, dated as of the date hereof and in the form
attached hereto as Exhibit “A”;

“Purchase Closing Date” means the earlier of: (a) the next Business Day after
(i) either Lender determines in its reasonable discretion and has notified
Borrower and ResCap (or has received a notice from Borrower or ResCap) that
(A) an Event of Default under Section 8.1.5 is likely to occur, or (B) an Event
of Default under Section 8.1.7 is likely to occur, and (ii) Lender has notified
Borrower that all closing conditions in Article 6 and Article 7 of the Purchase
Agreement have been satisfied or waived; or (b) December 22, 2008 or such
earlier date as Lender and Borrower agree;

“Purchase Price” shall have the meaning given to such term in the Purchase
Agreement;

“RCC” means ResMor Capital Corporation, a corporation existing under the laws of
Alberta;

“ResMor” means ResMor Trust Company, a Canadian federally incorporated trust
company;

“ResCap” means Residential Capital, LLC, a Delaware limited liability
corporation;

“ResCap Entities” means ResCap, GMAC RFC Holding Co. LLC, Residential Funding
Capital LLC, Passive Asset Transactions, LLC, RFC Asset Holdings II, LLC,
Residential Funding Company, LLC, 1020492, RCC, ResMor and GMAC Mortgage, LLC;

 

3



--------------------------------------------------------------------------------

“Senior Debt Loan Agreement” means the Loan Agreement dated as of June 4, 2008
by and among Residential Funding Company, LLC and GMAC Mortgage, LLC as
borrowers, ResCap as guarantor and certain other affiliates of the borrowers as
guarantors thereto, Lender as initial lender and as lender agent and certain
other financial institutions and persons from time to time party thereto as
lenders;

“Security Documents” means the Pledge Agreement and any other agreements and
instruments delivered from time to time (both before and after the date of this
Agreement) by the Borrower to the Lender for the purpose of securing payment or
performance of the Obligations, in each case as amended, restated or replaced
from time to time;

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.

 

  1.2 Invalidity, etc.

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity, illegality or unenforceability of any such
provision or part thereof by a court of competent jurisdiction shall not affect
the validity or enforceability of any other provision hereof.

 

  1.3 Currency

All monetary amounts in this Agreement are stated in Canadian dollars.

 

  1.4 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

  1.5 This Agreement to Govern

If there is any inconsistency between the terms of this Agreement and the terms
of any other Loan Document, the provisions hereof shall govern to the extent of
the inconsistency.

 

2. THE LOAN

 

  2.1 The Loan

Subject to the terms and conditions of this Agreement, the Lender hereby agrees
to lend to the Borrower $82,000,000 (the “Loan”) on or before November 20th,
2008 by way of one cash advance to the Borrower’s bank account pursuant to wire
instructions provided by the Borrower to the Lender.

 

4



--------------------------------------------------------------------------------

  2.2 Satisfaction of the Loan by Way of Repayment or Set-Off

The outstanding principal amount of the Loan, together with all accrued and
unpaid interest and other amounts payable under this Agreement, shall be due and
payable in full on the Maturity Date. If the Maturity Date is the Purchase
Closing Date, all accrued and unpaid interest and other amounts payable under
this Agreement (other than principal) shall be due and payable in full in cash
on such date and the outstanding principal amount of the Loan shall be set-off
and applied to or for the credit or account of the Lender against the Purchase
Price in full satisfaction of such Purchase Price in accordance with the
Purchase Agreement on such Purchase Closing Date and such set-off and
application shall constitute permanent reduction and cancellation of the entire
principal amount of the Loan, in full satisfaction thereof.

 

  2.3 Not Revolving

The Loan shall not revolve and all prepayments of the Loan shall constitute
permanent reductions of the principal amount of the Loan and may not be
reborrowed.

 

  2.4 Evidence of Obligations

The Lender shall maintain an account evidencing the indebtedness and liabilities
of the Borrower hereunder and the amounts of principal, interest and other
amounts owing and paid from time to time hereunder. In any legal action or
proceeding in respect of this Agreement, the entries made in such account shall
be conclusive evidence of the existence and amounts of the obligations of the
Borrower therein recorded, absent manifest error.

 

  2.5 Manner of Payment

All payments of principal, interest or other amounts payable hereunder by the
Borrower shall be made on the dates specified herein (which if not a Business
Day, shall be the next following Business Day) unless otherwise stipulated by
means of electronic funds transfer into an account of the Lender specified by
the Lender or in such other manner as the Lender may from time to time specify
to the Borrower.

 

3. INTEREST, FEES AND EXPENSES

 

  3.1 The Loan shall bear interest at the Interest Rate

Interest on the outstanding principal amount of the Loan shall accrue from day
to day from and including the date hereof to but excluding the date that the
Loan is repaid in full, and shall be calculated on the basis of the number of
days elapsed and on the basis of a year of 365 or 366 days, as the case may be,
and shall be paid to the Lender in arrears on the Maturity Date and the last day
of each calendar month thereafter, if applicable, provided that if such day is
not a Business Day, such payment will be made on the next following Business
Day.

 

  3.2 Withholding Taxes

The Borrower shall pay to the Lender an additional amount in respect of any
applicable withholding taxes payable under the Income Tax Act (Canada) on
interest hereunder so that the Lender receives the same amount the Lender would
have received absent such withholding; provided that the rate of withholding
taxes applicable shall be deemed to be 50% of the actual rate to reflect that
the Lender and the Borrower shall bear such withholding taxes equally (50/50).

 

5



--------------------------------------------------------------------------------

  3.3 Indemnity

The Borrower shall indemnify the Lender for all losses, costs, expenses, damages
and liabilities which the Lender may sustain or incur as a consequence of any
default by the Borrower (i) hereunder or (ii) under any other Loan Document. A
certificate of the Lender setting forth the amounts necessary to indemnify the
Lender in respect of such losses, costs, expenses, damages or liabilities shall
be conclusive evidence of the amounts owing under this Section 3.2, absent
manifest error acting reasonably.

 

4. SECURITY

 

  4.1 Security

As security in favour of the Lender for the Obligations, the Borrower shall
deliver the Security Documents, which shall be executed and delivered in form
and substance satisfactory to the Lender, acting reasonably.

 

  4.2 Limited Recourse

Notwithstanding anything contained herein or in any other Loan Documents to the
contrary, the recourse of the Lender against the Borrower under the Loan
Documents in respect of the Obligations shall be strictly limited to the Pledged
Securities and Lender shall have no further rights or remedies against Borrower
in respect of the principal amount of the Loan; provided that, for greater
certainty, nothing herein shall restrict the Lender’s rights and remedies in
respect of realizing on such Pledged Securities as provided for under the Pledge
Agreement or under Applicable Law.

 

  4.3 Security Effective Notwithstanding Date of Advance

The Liens created under the Security Documents shall be effective and the
undertakings in the Loan Documents in respect thereto shall be continuing,
whether the Loan or any part thereof shall be advanced before or after or at the
same time as the creation of any such Liens or before or after or upon the date
of execution of this Agreement. The Security Documents shall constitute
continuing security to the Lender for the Obligations from time to time.

 

  4.4 Further Assurances - Security

The Borrower shall execute and deliver to the Lender such other, additional or
supplemental security agreements, instruments and financing statements as the
Lender may at any time or from time to time hereafter reasonably request in
connection with its Lien over the Pledged Securities, in each case in form and
substance satisfactory to the Lender.

 

5. REPRESENTATIONS AND WARRANTIES

 

  5.1 Representations and Warranties

The Borrower represents and warrants to the Lender as follows:

5.1.1 Authority of Borrower. It is a corporation organized and existing under
the laws of Canada. Borrower has good and sufficient company power, authority
and right to enter into and deliver this Agreement and to complete the
transactions to be completed by it hereunder;

 

6



--------------------------------------------------------------------------------

5.1.2 Due Authorization and Execution; Enforceability. It has taken all
necessary action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and each Loan Document has been, or upon
execution and delivery will be, duly executed and delivered by it. This
Agreement constitutes a valid and legally binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency, and the relief
of debtors and to rules of law governing specific performance, injunctive relief
and other equitable remedies. The Borrower is not a non-resident of Canada
within the meaning of the Income Tax Act (Canada);

5.1.3 No Contravention. The execution and delivery of the Loan Documents to
which it is a party and the performance by it of its obligations thereunder does
not and will not contravene, breach or result in any default under its articles,
bylaws or any of its other constating documents, any material contract to which
it is a party, or any Applicable Law;

5.1.4 No Consents Required. Other than such filings as are necessary to perfect
the security interests granted to the Lender under the Security Documents, no
authorization, consent or approval of, or filing with or notice to, any person
(including any governmental body) is required in connection with the making of
the Loan or the execution, delivery or performance by it of any of the Loan
Documents to which it is party; and

5.1.5 No Default. No Default or Event of Default (other than a Default or Event
of Default under Section 8.1.5) has occurred and is continuing or would result
from the advance of the Loan and, to the best of the Borrower’s knowledge, no
Default or Event of Default under Section 8.1.5 has occurred and is continuing
or would result from the advance of the Loan.

 

  5.2 Survival of Representations and Warranties

The representations and warranties made by the Borrower in this Article 5 shall
survive execution and delivery of this Agreement.

 

6. COVENANTS

 

  6.1 Affirmative Covenants

So long as any Obligations remain outstanding, the Borrower covenants and agrees
that:

6.1.1 Punctual Payment. It shall pay or cause to be paid all Obligations falling
due hereunder on the dates and in the manner specified herein;

6.1.2 Use of Proceeds. It shall use the proceeds of the Loan to repay existing
Indebtedness due to ResCap or any of its subsidiaries;

 

7



--------------------------------------------------------------------------------

6.1.3 Changes. Provide the Lender with 10 days’ advance notice of any change of
name or any change in the location of its chief executive office or any material
tangible assets;

6.1.4 Existence. It shall do or cause to be done all things necessary or
desirable to maintain its corporate existence and its corporate power and
capacity to own its property and assets;

6.1.5 Compliance with Applicable Law and Contracts. It shall carry on and
conduct its business in a proper and efficient manner and shall comply in all
material respects with the requirements of all Applicable Law, and all material
contracts to which it is a party or by which it is bound;

6.1.6 Notice of Litigation and Other Matters. It shall, as soon as practicable
after it shall become aware of the same, give notice to the Lender of the
following events:

6.1.6.1 the commencement of any court, administrative, regulatory or similar
investigation or proceeding against or affecting it which could reasonably be
expected to have a Material Adverse Effect;

6.1.6.2 any material change in its business or any other development which could
reasonably be expected to have a Material Adverse Effect; and

6.1.6.3 any Default or Event of Default, or any default or event of default or
demand for repayment under any other agreements if the consequence of such
default or the loss or termination of such agreement could reasonably be
expected to have a Material Adverse Effect,

giving in each case the details thereof and specifying the action proposed to be
taken with respect thereto;

6.1.7 Fairness Opinion. It shall use its best efforts to obtain, or cause ResCap
to obtain, no later than December 5, 2008, a written opinion of Goldin
Associates, LLC, addressed to the independent members of the board of directors
of ResCap, as to the fairness to ResCap, from a financial point of view, of the
consideration to be received by ResCap, directly or through one or more if its
subsidiaries, from the sale of the Trust Shares (as defined in the Purchase
Agreement) to the Lender pursuant to the terms of the Purchase Agreement; and

6.1.8 Payment of Taxes. It shall pay, discharge or otherwise satisfy at or
before they become delinquent, all its tax liabilities, except where the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower.

 

  6.2 Lender Entitled to Perform Covenants

If the Borrower fails to perform any covenant contained in Section 6.1 the
Lender may, in its discretion, perform any such covenant capable of being
performed by it and if any such covenant requires the payment of money the
Lender may make such payments. All sums so expended by the Lender shall be
deemed to form part of the Obligations, shall bear interest at the same rate as
the Loan from time to time and shall be payable by the Borrower on demand.

 

8



--------------------------------------------------------------------------------

  6.3 Negative Covenants

So long as any Obligations remain outstanding, the Borrower covenants and agrees
that it shall not:

6.3.1 Amalgamations, etc. enter into any transaction (including by way of
reorganization, consolidation, amalgamation, liquidation or otherwise) whereby
all or any portion of its property and assets would become the property of any
other person;

6.3.2 Limits on Sale. dispose of, or permit 1020491, RCC or ResMor to dispose of
its business or assets out of the ordinary course of business, except in
accordance with the Purchase Agreement or with the consent of the Lender in
writing;

6.3.3 Material Adverse Change. take, or omit to take, any action, if the result
of such action or failure to take action could reasonably be expected to have a
Material Adverse Effect; and

6.3.4 Indebtedness: create, incur, assume or suffer to exist any Indebtedness,
other than Indebtedness incurred in the ordinary course of business not
exceeding $250,000 in the aggregate.

 

7. CONDITIONS

 

  7.1 Conditions Precedent to the Loan

The Lender shall be satisfied that each of the following conditions precedent
has been satisfied prior to the first advance of the Loan, which conditions
precedent are for the sole and exclusive benefit of the Lender and may be waived
in writing by the Lender in its sole discretion:

7.1.1 the representations and warranties set out in Article 5 shall be true and
correct on the date of the advance of the Loan as if made on and as of such
date;

7.1.2 no Default or Event of Default shall have occurred and be continuing;

7.1.3 the Lender shall have received the following in form and substance
satisfactory to it:

7.1.3.1 the Pledge Agreement;

7.1.3.2 share certificates, duly endorsed in blank or with duly executed
transfer powers of attorney, representing the Pledged Securities;

7.1.3.3 a certified copy of a letter from ResCap to the Borrower, in form and
substance satisfactory to the Lender, acting reasonably, confirming that (i) the
execution and delivery of the Loan Documents by the Borrower does not
contravene, breach or result in a default under any material contract to which
any ResCap Entity is a party or by which any ResCap Entity is bound, and
(ii) neither

 

9



--------------------------------------------------------------------------------

it nor any of its subsidiaries shall make any demand for repayment of any
Indebtedness owing by the Borrower to ResCap or any subsidiary until the Loan
has been fully repaid or otherwise completely satisfied in accordance herewith;

7.1.3.4 a certificate of a senior officer of Borrower certifying (i) copies of
its articles and bylaws, (ii) resolution of the Board of Directors approving the
Loan Agreement and Pledge and Security Agreement; and (iii) incumbency of
officers.

7.1.3.5 a certified copy of a resolution of the board of directors or
shareholders of each of RCC and 1020491 approving the pledge of the Pledged
Securities and authorizing their transfer by the Lender pursuant to the Pledge
Agreement;

7.1.3.6 The Purchase Agreement shall have been executed and delivered by all
parties thereto; and

7.1.3.7 such other documents, agreements and instruments as the Lender may
reasonably require.

 

  7.2 Conditions Subsequent

The Borrower shall deliver an opinion of counsel to the Borrower acceptable to
the Lender and Lender’s counsel, acting reasonably, as to matters relating to
the Borrower and the Loan Documents (but not with respect to enforceability of
the Loan Documents against the Borrower) not later than November 21, 2008.

 

8. EVENTS OF DEFAULT AND REMEDIES

 

  8.1 Events of Default

The occurrence of any of the following events shall constitute an Event of
Default:

8.1.1 default by the Borrower in payment when due, by demand or otherwise, of
any payment of principal or interest on the Loan;

8.1.2 default by the Borrower under any of the covenants in Sections 6.3;

8.1.3 default by the Borrower in the performance or observance of any other
covenant, condition or obligation contained in any Loan Document unless such
default, if capable of being remedied, is remedied within 3 Business Days after
the occurrence thereof;

8.1.4 any representation or warranty made by the Borrower in any Loan Document
is found to be false or incorrect in any way so as to make it materially
misleading when made or deemed to have been made unless such default, if capable
of being remedied, is remedied within 10 days after the occurrence thereof;

8.1.5 the Borrower or any ResCap Entity shall (i) default in any payment of
principal of or interest on any Indebtedness created under any credit or funding
agreement or indenture entered into with any counterparty other than the Lender
or any of

 

10



--------------------------------------------------------------------------------

its affiliates, beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created including, without
limitation, pursuant to any Bilateral Facility (as defined in the Senior Debt
Loan Agreement); or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness beyond the period of
grace, if any provided in such agreement or condition or (iii) default in the
observance or performance of any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any provided in such instrument
or agreement), or any other event shall occur or condition exist, the effect of
which default or other event or condition after the expiry of any period of
grace, if any, is to permit the holder or holders of such Indebtedness to cause,
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity; provided, however, that no Default or Event of Default
shall exist under this paragraph unless the aggregate amount of Indebtedness in
respect of which any defaults or other events or conditions referred to in this
paragraph shall have occurred shall be equal to at least US$10,000,000 (or the
equivalent thereof in another currency);

8.1.6 the Borrower or any ResCap Entity admits, or the shareholders or board of
directors of the Borrower or any ResCap Entity resolves that the Borrower or
such ResCap Entity shall admit, its inability to pay its debts generally as they
become due or the Borrower or any ResCap Entity otherwise acknowledges its
insolvency;

8.1.7 the Borrower or any ResCap Entity institutes any proceeding, or the
shareholders or board of directors of the Borrower or any other ResCap Entity
resolves that any proceeding should be instituted, or any proceeding is
commenced against or involving the Borrower or any ResCap Entity:

8.1.7.1 seeking to adjudicate it as bankrupt or insolvent;

8.1.7.2 seeking liquidation, dissolution, winding up, reorganization,
arrangement, protection or relief of it or any of its properties or assets or
debts or making a proposal with respect to it under any law relating to
bankruptcy, insolvency, compromise of debts or other similar laws; or

8.1.7.3 seeking appointment of a receiver, trustee in bankruptcy, agent,
custodian or other similar official for it or for any material part of its
properties and assets;

and, in the case of any proceeding not instituted by the Borrower or any ResCap
Entity, such proceeding is not being contested in good faith by appropriate
proceedings or, if so contested, remains outstanding, undismissed and unstayed
more than 30 days from the institution of such first mentioned proceeding;

8.1.8 any execution, distress or other enforcement process, whether by court
order or otherwise, becomes enforceable against the Pledged Securities or any
other property or asset of the Borrower or any ResCap Entity in excess of
$500,000 and such execution, distress or other enforcement process is not stayed
within 30 days of notice; and

8.1.9 the Borrower shall fail to complete the sale of the Pledged Securities on
the Purchase Closing Date or the Borrower or any ResCap Entity shall contest in
any manner the effectiveness, validity, binding nature or enforceability of the
Purchase Agreement (other than as a result of the termination thereof).

 

11



--------------------------------------------------------------------------------

  8.2 Remedies Upon Default

Upon the occurrence of any Event of Default, the Lender may provide notice of
such Event of Default and declare the Obligations to be forthwith due and
payable and such notice and declaration shall be delivered in writing to the
Borrower by not later than 2pm on the day of such occurrence or any day
subsequent thereto provided that, if such notice is delivered after 2pm on any
such day, it shall deemed to be delivered on the day immediately following such
delivery (the “Default Notice Date”). On the first Business Day immediately
following the Default Notice Date, the Borrower shall, by not later than 2pm on
such Business Day, either (i) pay such Obligations in full in cash or
(ii) complete the sale of the Pledged Securities in accordance with the Purchase
Agreement, and if the Borrower fails to do so by such time, the Lender may
immediately realize upon all of the Pledged Securities, pursuant to the Security
Documents, without, except as may be required by Applicable Law, any additional
notice, presentment, demand, protest, notice of protest, dishonour or any other
action. Lender’s realization of the Pledged Securities shall constitute full
satisfaction of the entire principal amount of the Loan, and Lender shall have
no further rights or remedies against Borrower in respect of the principal
amount of the Loan, in accordance with Section 4.2 hereof.

 

  8.3 Distributions

All distributions under or in respect of any of the security granted pursuant to
the Pledge Agreement shall be applied by the Lender on account of the
Obligations without prejudice to any claim by the Lender for any deficiency
after such distributions are received by the Lender. All such distributions
shall be applied to such part of the Obligations as is determined by the Lender
in its discretion acting reasonably.

 

9. GENERAL

 

  9.1 Amendment and Waiver

9.1.1 No amendment or waiver of any provision of any Loan Document or consent to
any departure by the Borrower from any provision thereof is effective unless it
is in writing and signed by an officer of the Lender. Such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given.

 

  9.2 Notices

9.2.1 Any notice or other communication required or permitted to be given to the
Borrower hereunder shall be in writing and shall be given by facsimile, other
electronic means or by hand-delivery as hereinafter provided. Any such notice,
if sent by facsimile, shall be deemed to have been received on the Business Day
after the day of sending, or if delivered by hand shall be deemed to have been
received at the time it is delivered to the applicable address noted below.
Notice of change of address shall also be governed by this Section. Notices and
other communications the Borrower shall be addressed as follows:

GMAC RESIDENTIAL FUNDING OF CANADA, LIMITED

3250 Bloor Street West

East Tower, Suite 1400

Etobicoke, ON M8X 2X9

Attention: Michele McCarthy

Telephone: 416.734-3067

Facsimile: 416.772-6175

 

12



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19899-0636

Attention: Allison L. Land, Esq.

Telephone: 302.651.3180

Facsimile: 888.329.3021

9.2.2 Any notice or other communication required or permitted to be given to the
Lender hereunder shall be in writing and shall be given by facsimile, other
electronic means or by hand-delivery as hereinafter provided. Any such notice,
if sent by facsimile, shall be deemed to have been received on the Business Day
after the day of sending, or if delivered by hand shall be deemed to have been
received at the time it is delivered to the applicable address noted below.
Notice of change of address shall also be governed by this Section. Notices and
other communications the Lender shall be addressed as follows:

GMAC LLC

200 Renaissance Center

Detroit Michigan, MI 48235

Attention: General Counsel

Telephone: 313.656-6128

Facsimile No. 313.656.6189

with a copy to:

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attention: Elizabeth A. Raymond, Esq.

Telephone: 312.701.7322

Facsimile: 312.701.7711

 

13



--------------------------------------------------------------------------------

and a copy to:

Torys LLP

79 Wellington Street West, Suite 3000

Toronto, Ontario, M5K 1N2 Canada

Attention: Blair W. Keefe

Telephone: 416.865.8164

Facsimile: 416.865.7380

 

  9.3 Further Assurances

Whether before or after the happening of an Event of Default, the Borrower shall
at its own expense do, make, execute or deliver all such further acts, documents
and things in connection with the Loan and the Loan Documents as the Lender may
reasonably require from time to time for the purpose of giving effect to the
Loan Documents, all promptly upon the reasonable request of the Lender.

 

  9.4 Assignment

This Agreement and the other Loan Documents shall enure to the benefit of and be
binding upon the parties hereto and thereto, their respective successors and any
permitted assigns. The Borrower shall not assign all or any part of its rights
or benefits under this Agreement.

 

  9.5 Counterparts

This Agreement may be signed in any number of counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute one and the same instrument.

 

  9.6 Entire Agreement

The Loan Documents constitute the entire agreement between the parties hereto
pertaining to the matters therein set forth and supersede and replace any prior
understandings or arrangements pertaining to the Loan. There are no warranties,
representations or agreements between the parties in connection with such
matters except as specifically set forth or referred to in the Loan Documents.

(Remainder of this page intentionally left blank)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

BORROWER:

 

GMAC RESIDENTIAL FUNDING OF CANADA, LIMITED By:   /s/ Tracie Tesser   Name:
Tracie Tesser   Title: President

LENDER:

 

GMAC LLC By:   /s/ David C. Walker   Name: David C. Walker   Title: Group Vice
President and Treasurer

 

15



--------------------------------------------------------------------------------

Execution Version

EXHIBIT “A”

PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

between

GMAC RESIDENTIAL FUNDING OF CANADA, LIMITED,

as Seller

and

GMAC LLC,

as Purchaser

November 20, 2008

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1. DEFINITIONS; INTERPRETATION

   1

1.1

   Definitions    1

1.2

   Interpretation    9

ARTICLE 2. PURCHASE AND SALE

   10

2.1

   Purchase of Shares    10

2.2

   Purchase Price    10

2.3

   Closing    10

2.4

   Deliveries of Seller    10

2.5

   Deliveries of Purchaser    11

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLER

   11

3.1

   Authority    11

3.2

   Ownership of the Shares    12

3.3

   Regulatory Matters    13

3.4

   Financial Statements    13

3.5

   Tax    14

3.6

   Contracts    15

3.7

   Securitizations    16

3.8

   Master Servicing Agreements and Master Mortgage Loan Purchase Agreements   
17

3.9

   Mortgages    18

3.10

   Deposits    19

3.11

   Intellectual Property    19

3.12

   Employee Benefit Plans    20

3.13

   Employees    21

3.14

   Realty    22

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

3.15

   Environmental    22

3.16

   No Material Adverse Change    22

3.17

   Litigation    22

3.18

   Prior Purchase Agreement    22

3.19

   Brokers or Finders    22 ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF
PURCHASER    23

4.1

   Authority of Purchaser    23

4.2

   Consents and Approvals    23

4.3

   Financing    23

4.4

   Brokers and Finders    23 ARTICLE 5. COVENANTS    24

5.1

   Subsequent Actions    24

5.2

   Third Party Consents    24

5.3

   Access to Information    24

5.4

   Records; Post-Closing Access to Information    25

5.5

   Rights under Prior Purchase Agreement    25

5.6

   Interim Operations of ResMor Trust    26

5.7

   [Intentionally Omitted]    27

5.8

   Auto Finance; Canadian Regulatory    27

5.9

   Supplements to Disclosures    27

5.10

   Payment    28

5.11

   Fairness Opinions    28 ARTICLE 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF
PURCHASER    28

6.1

   Warranties True as of Closing Date    28

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

6.2

   Compliance with Covenants    29

6.3

   Deliveries by Seller    29

6.4

   Injunctions    29

6.5

   Laws    29

6.6

   Fairness Opinion    29

6.7

   Supplements to Written Disclosures    29 ARTICLE 7. CONDITIONS PRECEDENT TO
OBLIGATIONS OF SELLER    30

7.1

   Warranties True as of Closing Date    30

7.2

   Compliance with Covenants    30

7.3

   Deliveries by Purchaser    30

7.4

   Injunctions    30

7.5

   Laws    30

7.6

   Fairness Opinion    30 ARTICLE 8. SURVIVAL AND INDEMNIFICATION    31

8.1

   Survival    31

8.2

   Indemnification by Seller    31

8.3

   Indemnification by Purchaser    31

8.4

   Limitations on Liability    32

8.5

   Claims    33

8.6

   Notice of Third Party Claims; Assumption of Defense    33

8.7

   Settlement or Compromise    34

8.8

   Net Losses; Subrogation; Mitigation    34

8.9

   Special Rule for Fraud    35

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE 9. TAX MATTERS    35

9.1

   Transfer Taxes    35

9.2

   Liability for Taxes and Related Matters    35

9.3

   Cooperation    36

9.4

   Tax Returns    36 ARTICLE 10. TERMINATION    36

10.1

   Termination    36

10.2

   Procedure and Effect of Termination    37 ARTICLE 11. MISCELLANEOUS    37

11.1

   Expenses    37

11.2

   Amendment    37

11.3

   Notices    37

11.4

   Waivers    39

11.5

   Counterparts    39

11.6

   Headings    39

11.7

   Applicable Law    39

11.8

   Assignment    39

11.9

   No Third Party Beneficiaries    40

11.10

   Waiver of Jury Trial    40

11.11

   Written Disclosures    40

11.12

   Time of Essence    40

11.13

   Incorporation    40

11.14

   Complete Agreement    40

11.15

   Disclaimer    40

11.16

   Public Announcements    41

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

11.17

   Specific Performance    41

11.18

   Further Assurances    41

 

-v-



--------------------------------------------------------------------------------

Exhibits    Exhibit A    Employee Leasing Agreement Exhibit B    Prior Rights
Assignment Exhibit C    Transition Services Agreement Exhibit D    Termination
Agreement Exhibit E    Escrow Agreement

 

i



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT is entered into on the 20th day of November, 2008
between GMAC Residential Funding of Canada, Limited, a company organized under
the laws of Canada (“Seller”), and GMAC LLC, a Delaware limited liability
company (“Purchaser”).

WHEREAS, Seller owns all of the issued and outstanding shares (the “1020491
Shares”) of 1020491 Alberta Ltd., a corporation existing under the laws of
Alberta (“1020491”);

WHEREAS, Seller and 1020491 own all of the issued and outstanding shares (the
“RCC Shares;” the RCC Shares owned by Seller together with the 1020491 Shares
are referred to herein as the “Shares”) of ResMor Capital Corporation, a
corporation existing under the laws of Alberta (“RCC”);

WHEREAS, RCC owns all of the issued and outstanding shares (the “Trust Shares”)
of ResMor Trust Company, a Canadian federally incorporated trust company
(“ResMor Trust”);

WHEREAS, simultaneously with and as a condition to the execution and delivery of
this Agreement, Seller, as borrower, is entering into a Loan Agreement and a
Pledge and Security Agreement, each dated as of the date hereof (the “Loan
Agreements”), with Purchaser as lender;

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell, assign and transfer to Purchaser, and
Purchaser desires to purchase from Seller, and take assignment and delivery of,
the Shares;

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, Seller and Purchaser agree as follows:

ARTICLE 1.

DEFINITIONS; INTERPRETATION

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

“1020491” shall have the meaning set forth in the preamble.

“1020491 Shares” shall have the meaning set forth in the preamble.

“Affiliate” means any Person controlling, controlled by or under common control
with another “Person.” For purposes of this definition only, “control” shall
mean the ownership, directly or indirectly, of 50% or more of the outstanding
common stock or other equity interest of a Person. Seller and Purchaser shall
not be deemed Affiliates for purposes of this Agreement.

“Agreement” means this Share Purchase Agreement, including all Exhibits hereto.

“Bankruptcy Code” means Chapter 11 of Title 11, U.S.C. §§101 et seq., as
amended.



--------------------------------------------------------------------------------

“Basket Amount” shall have the meaning set forth in Section 8.4(a).

“Benefit Plans” shall have the meaning set forth in Section 3.12.

“Business Day” means any day of the year, other than (i) any Saturday or Sunday
or (ii) any other day on which banks located in New York, New York, Toronto,
Ontario or Calgary, Alberta generally are closed for business.

“Canadian GAAP” means generally accepted accounting principles from time to time
approved by the Canadian Institute of Chartered Accountants, or any successor
institution.

“CMHC” means the Canada Mortgage and Housing Corporation.

“CDIC” means the Canada Deposit Insurance Corporation.

“Closing” means the closing of the transactions contemplated hereby.

“Closing Date” shall have the meaning set forth in Section 2.3.

“Computer Equipment” means all equipment and devices (including data processing
hardware and related telecommunications equipment, media, and tools) used by
ResMor Trust in the conduct of its business, including ResMor Trust’s rights
under all related warranties.

“Consents” shall have the meaning set forth in Section 5.2.

“Contract” means, with respect to any Person, any agreement, commitment,
arrangement, undertaking, contract, obligation, promise, indenture, deed of
trust or other similar instrument (whether written or oral and whether express
or implied) by which that Person, or any of its properties or assets, is legally
bound.

“Credit and Collection Policy” means all mortgage loan credit, collection and
administrative policies and procedures of ResMor Trust in effect on the date of
this Agreement.

“Customer Agreement” means the loan and deposit agreement and servicing
agreements of ResMor Trust.

“Deposit Broker” means a deposit broker that has signed an agency contract with
ResMor Trust substantially in the form of ResMor Trust’s standard form agency
contract.

“Deposit Customer” means customers who have purchased a guaranteed investment
certificate through ResMor Trust.

“Derivative Transaction” means any Contract of any Person in respect of a
commodity, hedging, derivative, interest rate, swap, cap, floor other interest
rate risk management agreement.

“Employee Leasing Agreement” means the Employee Leasing Agreement in the form
set forth as Exhibit A hereto, pursuant to which certain employees of ResCap
shall provide services to ResMor Trust from the Closing Date through the term
specified in the Employee Leasing Agreement.

 

2



--------------------------------------------------------------------------------

“Enforceability Exceptions” shall have the meaning set forth in Section 3.1(a).

“Environmental Law” means any Law relating to the environment, including those
pertaining to (i) reporting, licensing, permitting, investigating, remediating
and cleaning up in connection with any presence or Release, or the threat of the
same, of Hazardous Substances, and (ii) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, handling and the
like of Hazardous Substances, including those pertaining to occupational health
and safety.

“Escrow Agreement” means the Escrow Agreement, to be executed and delivered as
of the date hereof, by Seller and Purchaser in the form set forth on Exhibit E
attached hereto.

“Event of Default” shall have the meaning ascribed to such term in the Loan
Agreements.

“Financial Statements” shall have the meaning set forth in Section 3.4(a).

“Genworth” means Genworth Financial Mortgage Insurance Company Canada.

“Governmental Authority” means any U.S., Canadian, state, provincial or
municipal entity, any foreign government and any political subdivision or other
executive, legislative, administrative, judicial, quasi-judicial or other
governmental department, commission, court, board, bureau, agency or
instrumentality, domestic or foreign.

“Hazardous Substance” means any substance or material that is prohibited,
controlled or regulated by any Governmental Authority pursuant to environmental
laws, including pollutants, contaminants, dangerous goods or substances, toxic
or hazardous substances or materials, wastes (including solid non-hazardous
wastes and subject wastes), petroleum and its derivatives and by-products and
other hydrocarbons, all as defined in or regulated pursuant to any Environmental
Law.

“Indemnification Cap” shall have the meaning set forth in Section 8.4(b).

“Indemnified Person” means the Person or Persons entitled to, or claiming a
right to, indemnification under Article 8.

“Intellectual Property” means domestic and foreign (i) registered and
unregistered trade names, trademarks, service marks, applications for trademarks
and applications for service marks, (ii) patent registrations and patent
applications, (iii) trade secrets and (iv) copyrights, claims for copyrights,
copyright registrations and copyright applications that, in each case, are owned
by or licensed to ResMor Trust.

“IT Assets” means IT Inventories, Technical Documentation, Software Contracts
and Computer Equipment of ResMor Trust, in each case to the extent used in,
relating to, or arising out of ResMor Trust’s operation of its business.

“IT Inventories” means (i) computer software code (in all media) and materials,
including all software programs; (ii) computer software documentation, including
user materials; and (iii) all other unused or reusable materials, stores, and
supplies related to computer software, in each case to the extent used in,
relating to, or arising out of ResMor Trust’s operation of its business.

 

3



--------------------------------------------------------------------------------

“Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree or governmental requirement enacted, promulgated,
entered into, agreed to or imposed by any Governmental Authority.

“Leases” shall have the meaning set forth in Section 3.14.

“Lien” means any title defect, conflicting or adverse claim of ownership,
mortgage, deed of trust, hypothecation, security interest, lien, pledge, claim,
right of first refusal, option, charge, restrictive covenant, lease, order,
decree, judgment, stipulation, settlement, attachment, objection or other
encumbrance of any nature whatsoever.

“Loan” means the loan in the amount of CDN $82,000,000 made by Purchaser to
Seller pursuant to the terms of the Loan Agreements.

“Loan Agreements” shall have the meaning set forth in the preamble.

“Loan-to-Value Ratio” means, with respect to a Mortgage, a fraction, expressed
as a percentage, the numerator of which is the then current outstanding
principal balance of such Mortgage, and the denominator of which is the value of
the related property as determined by an independent appraisal obtained (i) at
the time of origination of such Mortgage, or (ii) if a subsequent independent
appraisal has been obtained, such subsequent independent appraisal; or (iii) if
the Mortgage is insured, the value determined by the insurer.

“Loss” or “Losses” means any and all damages, losses, actions, proceedings,
causes of action, obligations, liabilities, claims, Liens, penalties, fines,
demands, assessments, awards, judgments, settlements, costs and expenses,
including (i) court costs and similar costs of litigation, (ii) reasonable
attorneys’ and consultants’ fees, including those incurred in connection with
(a) investigating or attempting to avoid the matter giving rise to the Losses or
(b) successfully establishing a valid right to indemnification for Losses and
(iii) interest awarded as part of a judgment or settlement, if any, but in any
event shall exclude consequential, punitive, special or incidental damages or
lost profits claimed, incurred or suffered by any Indemnified Person (which
exclusion does not include any consequential, punitive, special or incidental
damages or lost profits for which such Indemnified Person is liable to a third
party as a direct, out of pocket cost of such Indemnified Person).

“Marlborough” shall have the meaning set forth in Section 5.10.

“Master Mortgage Loan Purchase Agreements” means all the mortgage loan purchase
agreements to which ResMor Trust is a party.

“Master Securitized Mortgage Loan Purchase Agreements” means all master mortgage
loan purchase agreements to which ResMor Trust is a party.

“Master Servicing Agreements” means all the mortgage servicing agreements to
which ResMor Trust is a party.

 

4



--------------------------------------------------------------------------------

“Material Adverse Effect” means any condition, circumstance, change or effect
that, individually or when taken together with all other conditions,
circumstances, changes or effects, is materially adverse to ResMor Trust, taken
as a whole; provided, that, for purposes of this Agreement, a Material Adverse
Effect shall not include any condition, circumstance, change or effect resulting
from (i) conditions, circumstances or changes to the industry or markets in
which the ResMor Trust is operated, (ii) the announcement or disclosure of the
transactions contemplated herein, (iii) general economic, regulatory or
political conditions or changes in the countries in which ResMor Trust is
operated, (iv) military action or acts of terrorism, (v) changes in applicable
Law after the date hereof, (vi) the filing of Residential Capital, LLC and
certain of its U.S. subsidiaries of a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code; (vii) compliance with the terms of this
Agreement or (viii) the conditions in or changes to any financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or market index); and provided, further, that in the case
of each of clauses (i), (iii), (iv), (v) and (viii), ResMor Trust is not
materially disproportionately affected by such condition, circumstance, change
or effect compared to other Persons engaged in the conduct of businesses similar
to ResMor Trust.

“Material Contract” means any Contract of ResMor Trust which (i) was entered
into in contemplation of a sale or possible sale of shares or any material
amount of assets of ResMor Trust; (ii) involves any joint venture or partnership
or agreement to share profits or excess cash flows; (iii) relates to the lease,
sub-lease or use of any real estate; (iv) relates to the licensing or use of any
Intellectual Property and involves a liability or expenditure of greater than
CDN $350,000 annually; (v) involves a liability or expenditure of greater than
CDN $350,000 annually; (vi) the duration of which is greater than one year and
has an aggregate liability exceeding CDN $350,000 over the life of the Contract;
(vii) provides for the guarantee, indemnification, surety or similar obligation
of any Person’s obligations (other than the obligations of ResMor Trust);
(viii) is a Derivative Transaction; (ix) is a Securitization Document, Servicing
Document or other material document in respect of Securitized Mortgages or
Serviced Mortgages; (x) restricts in any material respect ResMor Trust from
conducting its business as conducted as of the Closing Date in any geographic
area in Canada during any period of time; or (xi) was entered into with any
Governmental Authority and involves obligations by ResMor Trust that will
continue following the Closing Date; but excludes in each of the foregoing, any
Mortgage and any usual and ordinary course deposit liability.

“Mortgage” means (i) a mortgage loan (including residential mortgage loans, and
mortgage loans made to owners or developers of multi-family residential
properties or commercial properties, but excluding Subserviced Mortgages) made
to a Mortgagor in Canada which is evidenced and secured by a mortgage, charge or
hypothec on a freehold or condominium interest in real or immoveable property
that is owned by such Mortgagor and (ii) all obligations of the Mortgagor
thereunder, including all monies payable thereunder (whether scheduled payments,
prepayments, interest or other finance charges, prepayment bonuses, indemnities
or penalties, fees or other charges with respect thereto).

“Mortgage Loan” means, collectively, (i) a Mortgage and (ii) the Related
Security.

 

5



--------------------------------------------------------------------------------

“Mortgage Loan File” means, with respect to any Mortgage, any or all of: (a) the
original fully executed copy of documents evidencing the Mortgage, (b) the
duplicate registered physical or electronic form of Mortgage evidencing and
securing such Mortgage Loan bearing a certificate or registration from the
applicable land registry office, land titles office or similar place of public
record in which the related Mortgage is registered together with the promissory
note, if any, evidencing such Mortgage Loan fully executed by the Mortgagor,
(c) fully executed copies of the other loan and/or security agreements, if any,
securing the Mortgage, fully executed by the Mortgagor, (d) a record, facsimile
or electronic copy of the original credit application fully executed by the
Mortgagor and all other credit information obtained by ResMor Trust in
connection with the Mortgage and the related Mortgagors, (e) the solicitor’s
report of title or title insurance policy obtained by ResMor Trust in connection
with the initial advance of the Mortgage Loan together with the survey, if
applicable, relied upon by the solicitor or title insurance company in issuing
his or its report or title insurance policy, (f) the most recent appraisal of
the related mortgaged property obtained in accordance with the credit and
collection policy of ResMor Trust, (g) the insurance policy or certificate of
insurance evidencing the Mortgagor’s insurance against fire and other standard
risks showing ResMor Trust or its agent as first mortgagee and loss payee and
containing a standard mortgage endorsement, (h) a copy or other evidence of the
related mortgage insurance policy underwritten and issued by CMHC or Genworth or
any similar insurer, as the case may be, to ResMor Trust or any confirmation or
certificate of such insurer confirming same and/or (i) any and all other
documents (including all electronic documents) that ResMor Trust, as servicer,
keeps on file relating to such Mortgage Loan.

“Mortgagor” means, with respect to any Mortgage Loan, the borrower and mortgagor
under such Mortgage Loan and any other Person obligated to make payments
pursuant to such Mortgage Loan, including any co-borrower or co-mortgagor or
guarantor.

“OSFI” means the Office of the Superintendent of Financial Institutions
(Canada).

“Permits” means all material permits, consents, waivers, licenses, certificates,
approvals, authorizations, registrations, franchises, rights, privileges and
exemptions issued or granted by any Governmental Authority. An accurate and
complete list of Permits that have been obtained since November 1, 2007 has been
delivered by Seller to Purchaser on the date hereof.

“Person” means any individual, corporation, partnership, association, limited
liability company, trust, Governmental Authority or other entity or organization
in any jurisdiction.

“Prior Escrow Agreement” means the Escrow Agreement, dated as of November 1,
2007, entered into by Seller, 1316548 Alberta Ltd. and McCarthy Tétrault LLP, as
escrow agent, in connection with the Prior Purchase Agreement.

“Prior Purchase Agreement” shall have the meaning set forth in Section 3.18.

“Prior Rights Assignment” means the assignment and assumption, to be executed
and delivered as of the date hereof and effective as of the Closing Date, by
Seller and Purchaser in the form set forth on Exhibit B attached hereto,
pursuant to which Seller will assign to Purchaser its rights under the Prior
Purchase Agreement and the Prior Escrow Agreement.

“Purchase Price” shall have the meaning set forth in Section 2.2.

 

6



--------------------------------------------------------------------------------

“Purchaser” shall have the meaning set forth in the preamble.

“Purchaser Indemnified Parties” shall have the meaning set forth in Section 8.2.

“RCC” shall have the meaning set forth in the preamble.

“RCC Shares” shall have the meaning set forth in the preamble.

“Related Security” means, with respect to any Mortgage,

(i) all of ResMor Trust’s right, title and interest in the related records,
including the Mortgage and the security interest granted to ResMor Trust by the
related Mortgagor in the related mortgaged property as security for or pursuant
to such Mortgage;

(ii) all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Mortgage, whether pursuant to
the Related Security or otherwise, together with all financing statements or
other filings relating thereto;

(iii) all guarantees, indemnities, insurance and other agreements (including the
Mortgage) or arrangements of whatever character from time to time supporting or
securing payment of such Mortgage or otherwise relating to such Mortgage whether
pursuant to the Related Security or otherwise, including the related mortgage
insurance policy entered into by ResMor Trust and the applicable insurer with
respect to the Mortgage; and

(iv) all proceeds of or relating to the foregoing.

“Release” means any release or discharge of any Hazardous Substance, including
any discharge, spray, injection, inoculation, abandonment, deposit, spillage,
leakage, seepage, pouring, emission, emptying, throwing, dumping, placing,
exhausting, escape, leach, migration, dispersal, dispensing or disposal.

“ResCap” means Residential Capital, LLC, a Delaware limited liability company.

“ResMor Trust” shall have the meaning set forth in the preamble.

“Securitization Approvals” means, in respect of the Securitization Documents and
the Securitized Mortgages, all of the approvals, consents, waivers, amending
agreements, assignment and assumption agreements, other Contracts, opinions and
filings to be obtained, entered into or filed from, by or with any conduit
(including any special purpose entity), trustee, rating agency or any other
Person, as the case may be, in connection with the transactions contemplated in
this Agreement, including those disclosed in writing by Seller to Purchaser on
the date hereof.

“Securitization Documents” means all of the Contracts (including the NHA
Mortgage-Backed Securities Program Guide, as amended from time to time) relating
to the securitization of Securitized Mortgages, including the Master Securitized
Mortgage Loan Purchase Agreement. An accurate and complete list of
Securitization Documents that have been entered into since November 1, 2007 has
been delivered to Purchaser on the date hereof.

 

7



--------------------------------------------------------------------------------

“Securitized Mortgages” means the Mortgages originated by ResMor Trust that were
subsequently sold as part of the securitization transactions entered into by
ResMor Trust. An accurate and complete list of Securitized Mortgages since
November 1, 2007 has been delivered to Purchaser on the date hereof.

“Seller” shall have the meaning set forth in the preamble.

“Seller’s Knowledge,” or variations thereof, means the actual knowledge of the
Persons set forth on a list delivered by Seller to Purchaser for such purpose.

“Serviced Mortgages” means (i) all mortgages originated or purchased by ResMor
Trust which (a) have been pooled with the other mortgages originated or
purchased by ResMor Trust and sold to a purchaser and in respect of which the
purchaser has not appointed another servicer of the mortgage pool or (b) are
held by ResMor Trust as an investment, and (ii) all mortgages originated by
third parties, the servicing rights to which have been purchased by ResMor Trust
pursuant to a Master Servicing Agreement.

“Servicing Documents” means all of the Contracts relating to the Serviced
Mortgages (other than contracts between the mortgagee and Mortgagor), which
consist of documents related to the sales and servicing of mortgage pools under
a Master Mortgage Loan Purchase Agreement, and to the servicing of mortgage
pools under a Master Servicing Agreement.

“Shares” shall have the meaning set forth in the preamble.

“Software Contracts” means all Contracts, agreements, licenses and other
commitments and arrangements, with the exception of generally available or
off-the-shelf shrink wrap licenses, with any Person respecting the ownership,
license, acquisition, design, development, distribution, marketing, development,
use, outsourcing or maintenance of computer program code, related technical or
user documentation and databases, in each case relating to or arising out of
ResMor Trust’s business.

“Subserviced Mortgages” means the portfolio of Serviced Mortgages that ResMor
Trust purchased from Seller. Seller has delivered an accurate and complete list
of Subserviced Mortgages to Purchaser on the date hereof.

“Tax” or “Taxes” mean all taxes, charges, fees, duties, levies or other
assessments, including income, gross receipts, capital stock, net proceeds, ad
valorem, turnover, real, personal and other property (tangible and intangible),
goods and services, sales, use, franchise, excise, value added, stamp, leasing,
lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, unitary, severance and employees’ income
withholding, unemployment and Social Security taxes, duties, assessments and
charges (including the recapture of any tax items such as investment tax
credits), which are imposed by the United States, Canada or any Governmental
Authority, including any interest, penalties or additions to tax related thereto
imposed by any Governmental Authority (including any interest or penalties with
respect to such Taxes).

 

8



--------------------------------------------------------------------------------

“Tax Return” means all returns and reports of or with respect to Taxes required
to be filed with any Governmental Authority or depository.

“Tax Statute of Limitations Date” with respect to a particular Tax means the
opening of business on the day after the expiration of the applicable statute of
limitations with respect to such Tax, including any extensions thereof made with
the consent of Seller (or if such date is not a Business Day, the next Business
Day).

“Tax Warranty” means a representation or warranty in Section 3.5 of this
Agreement.

“Technical Documentation” means all technical and descriptive materials relating
to the acquisition, design, development, use, or maintenance of computer code,
program documentation, Computer Equipment and materials in the business of
ResMor Trust.

“Termination Agreement” means the termination agreement relating to the Master
Mortgage Purchase Agreement, dated as of April 3, 2008, to be dated as of the
date hereof and effective as of the Closing Date, between Seller and ResMor
Trust in the form set forth on Exhibit D attached hereto.

“Termination Date” shall have the meaning set forth in Section 10.1(b).

“Title and Authorization Warranty” means a representation or warranty in
Section 3.1, 3.2 or 4.1 of this Agreement.

“Transaction Documents” means this Agreement, the Prior Rights Assignment, the
Employee Leasing Agreement and the Transition Services Agreement.

“Transfer Taxes” shall have the meaning set forth in Section 9.1.

“Transition Services Agreement” means the Transition Services Agreement, to be
executed and delivered as of the date hereof and effective as of the Closing
Date, by ResCap, Seller and ResMor Trust in the form set forth on Exhibit C
attached hereto.

“Trust Shares” shall have the meaning set forth in the preamble.

1.2 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement. The use
of the masculine, feminine or neuter gender or the singular or plural form of
words herein shall not limit any provision of this Agreement. The use of the
terms “including” or “include” shall in all cases herein mean “including,
without limitation” or “include, without limitation,” respectively. Reference to
any Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement.
Reference to a Person in a particular capacity excludes such Person in any other
capacity or individually. Reference to any agreement (including this Agreement),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof. Underscored references to Articles,
Sections, paragraphs, clauses or Exhibits shall refer to those portions of this
Agreement. The use of the

 

9



--------------------------------------------------------------------------------

terms “hereunder,” “hereby,” “hereof,” “hereto” and words of similar import
shall refer to this Agreement as a whole and not to any particular Article,
Section, paragraph or clause of, or Exhibit to, this Agreement. All references
in this Agreement to dollar amounts shall refer to the currency of Canada unless
otherwise specified.

ARTICLE 2.

PURCHASE AND SALE

2.1 Purchase of Shares. On the terms and subject to the conditions set forth in
this Agreement, at the Closing, Seller shall sell, assign and transfer to
Purchaser, and Purchaser shall purchase from Seller, and take assignment and
delivery of, the Shares in exchange for the Purchase Price set forth in
Section 2.2.

2.2 Purchase Price. The aggregate value of the consideration to be paid and
delivered by Purchaser to Seller at Closing shall be CDN $82,000,000 (the
“Purchase Price”). The Purchase Price shall be paid by Purchaser on the Closing
Date as an offset against the entire amount of the outstanding principal of the
Loan as of the Closing Date (without adjustment for any change in the currency
exchange rate used under the Loan Agreements on the date hereof).

2.3 Closing. The Closing shall take place at the offices of Torys LLP, 79
Wellington Street West, Suite 3000, Toronto, Ontario, M5K 1N2 Canada, upon the
earlier of: (a) the next Business Day after (i) either Purchaser determines in
its reasonable discretion and has notified Seller and ResCap (or has received a
notice from Seller or ResCap) that (A) an Event of Default under Section 8.1.7
of the Loan Agreement between Seller and Purchaser, dated as of the date hereof,
is likely to occur, or (B) an event of default is likely to occur in respect of
any credit or funding agreement or indenture between (x) ResCap or any of its
subsidiaries and (y) any counterparty other than Purchaser or any of its
affiliates, under which there is indebtedness outstanding of USD $10 million or
more and (ii) Purchaser has notified Seller that all closing conditions in
Article 6 and Article 7 have been satisfied or waived; or (b) December 22, 2008
or such earlier date as Purchaser and Seller agree (the “Closing Date”).

2.4 Deliveries of Seller.

(a) At the Closing, Seller shall deliver to Purchaser the Shares, duly endorsed
in blank for transfer or duly signed powers of attorney for transfer in blank.

(b) On the date hereof, Seller shall execute and deliver to Purchaser the
following agreements, which shall be placed in escrow pursuant to the terms of
the Escrow Agreement until released pursuant to the terms thereof:

(i) the Employee Leasing Agreement duly executed by ResCap and ResMor Trust;

(ii) the Transition Services Agreement duly executed by ResCap, Seller and
ResMor Trust;

(iii) the Prior Rights Assignment duly executed by Seller;

 

10



--------------------------------------------------------------------------------

(iv) the Termination Agreement duly executed by Seller and ResMor Trust; and

(v) such other documents as may be reasonably requested by Purchaser to
accomplish the transactions contemplated hereby.

2.5 Deliveries of Purchaser. At the Closing, Purchaser shall deliver to Seller
the Purchase Price as an offset against the then outstanding principal amount of
the Loan.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser, as of the date hereof and as of the
Closing Date (except to the extent any such representations and warranties shall
have been expressly made as of a particular date, in which case such
representations and warranties shall be made only as of such date), as follows:

3.1 Authority.

(a) Seller is a company organized and existing under the laws of Canada. Seller
has good and sufficient company power, authority and right to enter into and
deliver this Agreement and to complete the transactions to be completed by
Seller hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been approved by the
directors of ResCap, including its independent directors, under Section 2(b) of
the Amended and Restated Operating Agreement, dated as of November 27, 2006,
between General Motors Corporation, GMAC and ResCap. This Agreement constitutes
a valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
principles of public policy and subject to the laws of general application
relating to bankruptcy, insolvency, and the relief of debtors and to rules of
law governing specific performance, injunctive relief and other equitable
remedies (the “Enforceability Exceptions”). Seller is not a non-resident of
Canada within the meaning of the Income Tax Act (Canada).

(b) 1020491 is a duly incorporated, organized and subsisting corporation under
the laws of Alberta.

(c) RCC is a duly incorporated, organized and subsisting corporation under the
laws of Alberta.

(d) ResMor Trust is a federally incorporated trust company duly incorporated,
organized and subsisting under the federal laws of Canada. ResMor Trust has the
corporate capacity to own its assets and to carry on its business as presently
conducted. ResMor Trust is a member institution in good standing within the
meaning of the Canada Deposit Insurance Corporation Act (Canada). ResMor Trust
is a member in good standing with the Canada Payments Association and has all
necessary authorizations to offer checking accounts to the public and to accept
retail deposits.

 

11



--------------------------------------------------------------------------------

3.2 Ownership of the Shares.

(a) The Trust Shares constitute as of the Closing Date all of the issued and
outstanding shares or other equity interests (including any rights to acquire
such interests) of ResMor Trust. The authorized capital of ResMor Trust consists
of an unlimited number of common shares without nominal or par value. There are
28,894,750 issued and outstanding common shares of ResMor Trust, and RCC is the
registered and beneficial holder of all the Trust Shares. All of the Trust
Shares have been duly authorized, validly issued and are outstanding as fully
paid and non-assessable shares. No shares, options or other securities have been
issued by ResMor Trust since September 30, 2008. RCC is the owner of all right,
title and interest (record and beneficial) in and to the Trust Shares, free and
clear of any Lien. Seller has delivered to Purchaser all constituting documents
of ResMor Trust and all rights, privileges, restrictions and conditions attached
to the Trust Shares are contained therein.

(b) The 1020491 Shares constitute as of the Closing Date all of the issued and
outstanding shares or other equity interests (including any rights to acquire
such interests) of 1020491. The authorized capital of 1020491 consists of an
unlimited number of common shares without nominal or par value. There are
9,885,613.35 issued and outstanding 1020491 Shares, and Seller is the owner of
all right, title and interest (record and beneficial) in and to all of the
1020491 Shares, free and clear of any Lien. All of the 1020491 Shares have been
duly authorized, validly issued and are outstanding as fully paid and
non-assessable shares. Seller has delivered to Purchaser all constituting
documents of 1020491 and all rights, privileges, restrictions and conditions
attached to the 1020491 Shares are contained therein.

(c) The RCC Shares constitute as of the Closing Date all of the issued and
outstanding shares or other equity interests (including any rights to acquire
such interests) of RCC. The authorized capital of RCC consists of an unlimited
number of Class A Common Shares of RCC and an unlimited number of Class B Common
Shares of RCC. There are 25,011,393 issued and outstanding Class A Common
Shares. Seller is the owner of all right, title and interest (record and
beneficial) in and to 25,001,508 Class A Common Shares, and 1020491 is the owner
of all right, title and interest (record and beneficial) in and to 9,885 Class A
Common Shares, in each case free and clear of any Lien. There are 100,000 issued
and outstanding Class B Common Shares of RCC. Seller is the owner of all right,
title and interest (record and beneficial) in and to 38,665 Class B Common
Shares, and 1020491 is the owner of all right, title and interest (record and
beneficial) in and to 61,335 Class B Common Shares, in each case free and clear
of any Lien. All of the RCC Shares have been duly authorized, validly issued and
are outstanding as fully paid and non-assessable shares. Seller has delivered to
Purchaser all constituting documents of RCC and all rights, privileges,
restrictions and conditions attached to the RCC Shares are contained therein.

(d) The transfer and delivery to Purchaser of the Shares hereunder will transfer
to Purchaser legal and valid title to all of Seller’s Shares, free and clear of
any Lien. There is no Contract, option or any other right of any Person binding
upon Seller, RCC or 1020491, as applicable, (i) to sell, transfer, assign,
pledge, charge, mortgage or in any other way dispose of or encumber any of the
Shares, the RCC Shares or Trust Shares other than pursuant to the provisions of
this Agreement, (ii) to allot or issue any of the unissued shares of RCC,
1020491 or ResMor Trust or to create any additional class of shares of RCC,
1020491 or ResMor Trust, or (iii) to sell, transfer, assign, pledge, mortgage or
in any other way dispose of or encumber any of the assets of RCC, 1020491 or
ResMor Trust other than in the usual and ordinary course of business.

 

12



--------------------------------------------------------------------------------

3.3 Regulatory Matters.

(a) No consent of, or declaration, filing or registration with, the CDIC, OSFI
or any other Governmental Authority or Person is required to be obtained or
made, as applicable, by Seller, RCC, 1020491 or ResMor Trust in connection with
the execution, delivery and performance of its obligations under this Agreement
and the other Transaction Documents, or the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents, except for
consents, declarations, filings and registrations the failure to have which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the ability of Seller to
consummate the transactions contemplated hereby and satisfy all its obligations
hereunder.

(b) ResMor Trust owns, possesses or has obtained and is in compliance with, all
Permits necessary to conduct its business as now conducted, all of which are in
good standing and none of which are subject to any directives or orders of any
Governmental Authority that are unique to ResMor Trust. From November 1, 2007
through the date of this Agreement, ResMor Trust has not received any
correspondence or notice from or had any conversations or meetings with any
Governmental Authority indicating that such Governmental Authority was
considering or was likely to revoke, cancel, rescind, refuse to renew in the
usual and ordinary course or modify any of ResMor Trust’s Permits, nor is any
proceeding ongoing or pending for any such purpose.

(c) Since November 1, 2007, ResMor Trust has conducted, and is conducting, its
business in compliance in all material respects with all applicable Laws and is
not in breach in any material respect of any such applicable Laws, including all
applicable Laws pertaining to privacy, money laundering and terrorist financing,
and with respect to the creation and adoption of internal policies and
procedures for a trust company under the Canadian Trust and Loan Companies Act.
ResMor Trust is duly licensed, registered or qualified in each of the provinces
and territories of Canada (other than Quebec where it is not registered as a
trust company) in which it carries on its business to enable it to be carried on
as now conducted and its assets to be owned, leased and operated.

(d) ResMor Trust is not conducting its business in any jurisdictions other than
the provinces and territories of Canada.

3.4 Financial Statements.

(a) Seller has delivered to Purchaser on the date hereof (i) the audited balance
sheet, statement of earnings, comprehensive earnings and retained earnings and
statement of cash flows of ResMor Trust for the year ended December 31, 2007,
and (ii) the unaudited balance sheet and income statement of ResMor Trust for
the nine months ended September 30, 2008 (the “Financial Statements”). The
Financial Statements were prepared from the books and records of Seller and
ResMor Trust. Except as otherwise disclosed in writing by Seller to Purchaser on
the

 

13



--------------------------------------------------------------------------------

date hereof, the Financial Statements, subject in the case of unaudited
financial statements to normal year-end and quarterly adjustments and the
absence of notes, fairly present in all material respects the financial
condition and the results of operations of ResMor Trust as of the date of and
for the period referred to in such Financial Statements, and were prepared in
accordance with Canadian GAAP.

(b) Except as disclosed in writing by Seller to Purchaser on the date hereof,
there are no liabilities or obligations relating to ResMor Trust of any nature,
whether accrued, contingent or otherwise, except for liabilities or obligations
(a) reflected in the Financial Statements, (b) that are ordinary course
performance obligations pursuant to Contracts to which ResMor is a party which,
to the extent incurred prior to the date of the Financial Statements, are not
required to be reflected therein, or (c) that were incurred since the date of
the Financial Statements and were normal and recurring expenses or obligations
incurred in the ordinary course of business and have not had and would not
reasonably be expected to have a Material Adverse Effect. There have been no
impairments to any assets or adjustments to the valuations of the assets or
retained interests made or required to be made since December 31, 2007. Except
as disclosed in writing by Seller to Purchaser on the date hereof, all expenses
of the business of ResMor Trust for 2008 through October 31, 2008 are set forth
in the Financial Statements.

(c) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, neither RCC nor 1020491 has any liabilities or obligations whether
accrued, absolute, contingent or otherwise or any assets except its ownership of
Trust Shares and RCC Shares respectively.

3.5 Tax. Except as would not have, individually or in the aggregate, a Material
Adverse Effect:

(a) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, all Tax Returns required to be filed by 1020491, RCC and ResMor Trust
since November 1, 2007 have been filed in the prescribed form and within the
prescribed time and all such Tax Returns are true, complete and correct;

(b) Since November 1, 2007, each of 1020491, RCC and ResMor Trust has duly and
timely paid all Taxes due and payable whether or not shown on any Tax Return,
including all installments on account of Taxes for the current year;

(c) There are no Liens for Taxes against 1020491, RCC or ResMor Trust;

(d) Since November 1, 2007, each of 1020491, RCC and ResMor Trust has not
(i) waived any statute of limitations in respect of Taxes or (ii) agreed to any
extension of time with respect to a Tax assessment or deficiency;

(e) No deficiencies exist or, to Seller’s Knowledge, have been asserted since
November 1, 2007 with respect to Taxes of 1020491, RCC or ResMor Trust; and each
of 1020491, RCC and ResMor Trust is not a party to any action or proceeding for
assessment or collection of Taxes, nor, to Seller’s Knowledge, has such an event
been asserted or threatened against 1020491, RCC or ResMor Trust, or any of its
respective assets;

 

14



--------------------------------------------------------------------------------

(f) Since November 1, 2007, each of 1020491, RCC and ResMor Trust has duly and
timely withheld all Taxes required by Law to be withheld by it (including Taxes
required to be withheld by it in respect of any amount paid or credited or
deemed to be paid or credited by it to or for the account of any Person,
including any employees, officers or directors and any Person not resident in
Canada for Canadian Tax purposes) and has duly and timely remitted to the
appropriate tax authority such Taxes and other amounts required by Law to be
remitted by it; and

(g) Since November 1, 2007, each of 1020491, RCC and ResMor Trust has duly and
timely collected all amounts on account of any sales or transfer taxes,
including goods and services, harmonized sales and provincial or territorial
sales taxes, required by Law to be collected by it and has duly and timely
remitted to the appropriate authority any such amounts required by Law to be
remitted by it.

3.6 Contracts.

(a) ResMor Trust is not in default or material breach of any Material Contract
to which it is a party and, to Seller’s Knowledge, there exists no condition,
event or act that, with the giving of notice or lapse of time or both, would
constitute such a default or breach, and all such Material Contracts are in good
standing and in full force and effect without amendment (except such amendments
as are otherwise disclosed by Seller to Purchaser on the date hereof) thereto,
other than, in each case, as a result of any such default, material breach,
condition, event or act that occurred or arose before November 1, 2007 and
either (i) is not continuing after that date or (ii) has not had a material
adverse effect on ResMor Trust’s ability to conduct its business.

(b) Seller has delivered to Purchaser on the date hereof an accurate and
complete list of all Material Contracts entered into on or after November 1,
2007. Except for such Material Contracts, ResMor Trust has not entered into any
Contract outside of the usual and ordinary course of business on or after
November 1, 2007. Except for Material Contracts and Contracts entered into in
the usual and ordinary course of business that are not of a material nature,
ResMor Trust has not entered into any Contract on or after November 1, 2007 that
contains change of control provisions that would require a consent or waiver in
connection with the transactions contemplated hereby. Each Material Contract is
a legal, valid and binding obligation of ResMor Trust, enforceable against it in
accordance with its terms, except as such enforceability may be limited by the
Enforceability Exceptions. Since November 1, 2007, no other party to a Material
Contract has made, asserted or, to Seller’s Knowledge, has any defense, set-off
or counterclaim thereunder and no party has exercised any option granted to it
to cancel, terminate or shorten the term thereof.

(c) Except as disclosed in writing by Seller to Purchaser on the date hereof,
there are no Contracts or arrangements for payments or allocations of expenses
between ResMor Trust, on the one hand, and Seller or any of its Affiliates
(other than ResMor Trust) on the other hand.

 

15



--------------------------------------------------------------------------------

3.7 Securitizations.

(a) Seller has delivered to Purchaser on the date hereof an accurate and
complete and accurate list of all Securitization Documents entered into on or
after November 1, 2007 to which ResMor Trust or its Affiliates is a party, and
copies of all such Securitization Documents have been delivered to Purchaser.
Neither ResMor Trust nor, to Seller’s Knowledge, any other party to any
Securitization Document, is in default in any material respect in the
performance of its obligations thereunder or has any valid defense or any valid
right of rescission, set-off, abatement, diminution or counterclaim (other than
as provided in any Securitization Document) that would prevent the enforcement
of any provisions thereof by any other party thereto, other than any such
default, defense or right that results from a condition, event or act that
occurred or arose before November 1, 2007 and either (i) is not continuing after
that date or (ii) has not had a material adverse effect on ResMor Trust’s
ability to conduct its business. Each of the Securitization Documents to which
ResMor Trust is a party is in full force and effect (other than any failure to
be in full force and effect that occurred or arose before November 1, 2007 and
either (i) is not continuing after that date or (ii) has not had a material
adverse effect on ResMor Trust’s ability to conduct its business) and is a
valid, binding and enforceable obligation of ResMor Trust and, to Seller’s
Knowledge, the other parties thereto, except as such enforceability may be
limited by the Enforceability Exceptions. No event or condition currently exists
which is or, to Seller’s Knowledge, which would, with notice or passage of time
or both, constitute a trigger event, servicer termination event, event of
default or similar event under the Securitization Documents, other than as a
result of any such event or condition that existed or occurred before
November 1, 2007 and either (i) is not continuing after that date or (ii) has
not had a material adverse effect on ResMor Trust’s ability to conduct its
business. Other than the Securitization Approvals, no approvals of any other
Person are required under any Securitization Document to effect the consummation
of the transactions contemplated hereby. Assuming all Securitization Approvals
are obtained, the consummation for the transactions contemplated hereby will not
cause the occurrence of any trigger event, servicer termination event, event of
default or other similar event under Securitization Documents.

(b) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, ResMor Trust does not have any obligation to make advances of any kind
with respect to the securitization transactions relating to the Securitization
Documents.

(c) None of the Securitized Mortgages would, pursuant to Canadian GAAP, be
consolidated on the balance sheet of ResMor Trust or any of its Affiliates for
accounting purposes.

(d) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, since November 1, 2007, there has been no claim, demand or exercise of a
right of indemnity or repurchase under any of the Securitization Documents, and
to Seller’s Knowledge there is no fact, event or omission, which, with notice or
passage of time or both, would reasonably be expected to give rise to a claim,
demand or exercise of right of indemnity or repurchase under any of the
Securitization Documents.

(e) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, ResMor Trust has not assigned its right, title or interest to or in any
Securitization Document to, nor has ResMor Trust delegated to any Person any of
its duties under any of the Securitization Documents.

 

16



--------------------------------------------------------------------------------

(f) ResMor Trust is in compliance with Guideline B-5 of OSFI.

3.8 Master Servicing Agreements and Master Mortgage Loan Purchase Agreements.

(a) Neither ResMor Trust nor, to Seller’s Knowledge, any other party to any
Servicing Document is in default in any material respect in the performance of
its obligations thereunder or has any valid defense or any valid right of
rescission, set-off, abatement, diminution or counterclaim (other than as
provided in any Servicing Document) that would prevent the enforcement of any
provisions thereof by any other party thereto, other than, in each case, any
such default, defense or right that occurred or arose before November 1, 2007
and either (i) is not continuing after that date or (ii) has not had a material
adverse effect on ResMor Trust’s ability to conduct its business. Each of the
Servicing Documents to which ResMor Trust is a party is in full force and effect
(other than any failure to be in full force and effect that occurred or arose
before November 1, 2007 and either (i) is not continuing after that date or
(ii) has not had a material adverse effect on ResMor Trust’s ability to conduct
its business) and is a valid, binding and enforceable obligation of ResMor Trust
and, to Seller’s Knowledge, the other parties thereto, except as such
enforceability may be limited by the Enforceability Exceptions. To Seller’s
Knowledge, no event or condition exists which is or, with notice or passage of
time or both, would constitute a trigger event, termination event, servicer
termination event, event of default or other similar event under the Master
Mortgage Servicing Agreements or Master Mortgage Loan Purchase Agreements, other
than any such event or condition that occurred or arose before November 1, 2007
and either (i) is not continuing after that date or (ii) has not had a material
adverse effect on ResMor Trust’s ability to conduct its business. The
consummation of the transactions contemplated hereby will not cause the
occurrence of any trigger event, termination event, servicer termination event,
event of default or other similar event under the Master Servicing Agreements or
Master Mortgage Loan Purchase Agreements.

(b) Since November 1, 2007, there has been no claim, demand or exercise of a
right of indemnity or repurchase under any of the Servicing Documents, and to
Seller’s Knowledge there is no fact, event or omission that, with notice or
passage of time, would reasonably be expected to give rise to a claim, demand or
exercise of a right of indemnity or repurchase under any of the Servicing
Documents.

(c) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, ResMor Trust has not assigned its right, title or interest to or in any
Servicing Document to, and ResMor Trust has not delegated to any Person any of
its duties under any of the Servicing Documents.

(d) Seller has provided to Purchaser on the date hereof a complete and accurate
list of all Master Servicing Agreements entered into on or after November 1,
2007 to which ResMor Trust or its Affiliates is a party, and copies of all such
Master Servicing Agreements have been delivered to Purchaser.

(e) Seller has provided to Purchaser on the date hereof a complete and accurate
list of all Master Mortgage Loan Purchase Agreements entered into on or after
November 1, 2007 to which ResMor Trust or its Affiliates is a party, and copies
of all such Master Mortgage Loan Purchase Agreements have been delivered to
Purchaser.

 

17



--------------------------------------------------------------------------------

(f) Seller has provided to Purchaser on the date hereof a complete and accurate
list of all Master Securitized Mortgage Loan Purchase Agreements entered into on
or after November 1, 2007 to which ResMor Trust or its Affiliates is a party,
and copies of all such Master Securitized Mortgage Loan Purchase Agreements have
been delivered to Purchaser.

(g) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, ResMor Trust does not have any obligation to make advances of any kind
under or pursuant to any Master Servicing Agreements, Master Mortgage Loan
Purchase Agreements or Master Securitized Mortgage Loan Purchase Agreements.

3.9 Mortgages.

(a) The extension of credit to the Mortgagor, the origination or renewal
(whichever was later) of the Mortgage, and the administration of the Mortgage
have been completed by ResMor Trust (i) in accordance with the Credit and
Collection Policy in all material respects, (ii) in accordance with standards at
least equal to those required by Genworth and CMHC, as applicable, in each case,
as in effect at the time of such extension of credit, origination or renewal,
and (iii) in accordance with all applicable Laws in all material respects. As of
the date of this Agreement, ResMor Trust has no obligation, under any Mortgage
or other Contract or applicable Law, to renew or refinance any Mortgage at its
contractual maturity date; provided, that ResMor Trust is obligated pursuant to
Contracts with Genworth or CMHC to offer borrowers a renewal or extension at the
then-current market rate as a condition to maintaining the insurance on the
related Mortgage in full force and effect.

(b) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, other than uninsured Mortgages which have Loan-to-Value Ratios at the
time of origination not exceeding 75% with respect to any Mortgages funded prior
to April 20, 2007 and 80% with respect to any Mortgages funded thereafter, each
Mortgage of ResMor Trust and each Subserviced Mortgage is insured by Genworth or
CMHC.

(c) There are no loans or security made or granted by ResMor Trust which have
not been made or granted for good and valuable consideration in the usual course
of business in all material respects. The loans, loan documentation, security
and security documentation are genuine and complete and legally enforceable in
all material respects in accordance with their terms against the respective
Mortgagors, except as such enforceability may be limited by the Enforceability
Exceptions. All security and security documentation have been duly and properly
registered or recorded in all material respects in all places necessary or
advisable in connection therewith, other than registrations and documentation
that are in the usual and ordinary course of business in the process of being
duly and properly registered or recorded in such places. To Seller’s Knowledge,
the Mortgage Loan Files relating to Mortgages are accurate and complete in all
material respects.

(d) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, all of the loans and Mortgages comprising part of the business conducted
by ResMor Trust are with respect to residential properties, and no such loans
and Mortgages relate to commercial or corporate properties or are construction
financing loans.

 

18



--------------------------------------------------------------------------------

(e) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, there are no Mortgages that are delinquent for a period of greater than
60 days as of September 30, 2008.

(f) Seller has provided to Purchaser on the date hereof an accurate and complete
list of all Mortgage Loans to be funded by ResMor Trust under commitments to
advance that are outstanding on the date hereof.

3.10 Deposits. Except for employees and shareholders, ResMor Trust does not
accept deposits from any Person other than through the Deposit Brokers. Each
deposit accepted by ResMor Trust since November 1, 2007 complies with the
applicable Customer Agreement and has been solicited, originated, created,
maintained and serviced in compliance in all material respects with (a) ResMor
Trust’s standard policies, practices and procedures, (b) the Canada Deposit
Insurance Corporation Act and (c) all other applicable Laws. Each Customer
Agreement entered into on or after November 1, 2007 is a legal, valid and
binding obligation of ResMor Trust, enforceable against it in accordance with
its terms and to Seller’s Knowledge, each other party thereto, except in each
case as such enforceability may be limited by the Enforceability Exceptions.
Since November 1, 2007, no Person has deposited any money with ResMor Trust
other than Deposit Customers.

3.11 Intellectual Property.

(a) Seller has provided to Purchaser on the date hereof a true and complete list
of all material IT Assets and Seller has provided to Purchaser on the date
hereof a true and complete list of all material Intellectual Property of ResMor
as of the date hereof, which was acquired, entered into or came into existence
as applicable, since November 1, 2007. Neither RCC nor 1020491 owns or uses any
IT Assets or Intellectual Property. ResMor Trust is the exclusive owner or valid
licensee of all its material Intellectual Property, free and clear of all Liens,
other than any Liens that may have been incurred before November 1, 2007 and
either (i) have been released since that date or (ii) have not had a material
adverse effect of ResMor Trust’s ability to operate its business.

(b) Since November 1, 2007, all registrations and applications for ResMor
Trust’s Intellectual Property (including registrations with, filed in or issued
by, as the case may be, the Canadian Intellectual Property Office or such other
filing offices, domestic or foreign) that are owned by ResMor Trust and that are
used in and are material to the conduct of the business of ResMor Trust as
currently conducted are (i) valid, subsisting, in proper form and enforceable,
and have been duly maintained in all material respects, including the submission
of all necessary filings and fees in accordance with the legal and
administrative requirements of the appropriate jurisdictions, and (ii) have not
lapsed, expired or been abandoned, and no Intellectual Property or any
registration or application therefore is the subject of any opposition,
interference, cancellation proceeding or other legal proceeding (including
litigation) or governmental proceeding before any Government Authority in any
jurisdiction, or of any outstanding order, judgment, decree or agreement
adversely affecting the ownership, validity, registrability, or enforceability
of ResMor Trust’s Intellectual Property use thereof or rights thereto.

 

19



--------------------------------------------------------------------------------

(c) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, with respect to ResMor Trust’s Intellectual Property: (i) ResMor Trust
owns and possesses all right, title and interest in and to, or have a valid,
binding and enforceable license to use, such Intellectual Property; (ii) since
November 1, 2007, no claim by any third party contesting the validity,
enforceability, use or ownership of any of such Intellectual Property has been
made or, to Seller’s Knowledge, is threatened; (iii) to Seller’s Knowledge, none
of ResMor Trust’s Intellectual Property is being infringed upon or violated by
any other person; (iv) to Seller’s Knowledge, since November 1, 2007, ResMor
Trust has not received any notices of any infringement or misappropriation by
any third party with respect to such Intellectual Property; and (v) since
November 1, 2007. ResMor Trust has not infringed, misappropriated or otherwise
conflicted with any proprietary rights of any third parties.

(d) Since November 1, 2007, ResMor Trust has taken all reasonable measures to
protect the secrecy, confidentiality and value of all trade secrets required
for, related to and used in ResMor Trust’s business, and to Seller’s Knowledge,
such trade secrets have not been used, disclosed to or discovered by any Person
except pursuant to valid and appropriate non-disclosure and/or license
agreements, which have not been breached. To Seller’s Knowledge, no employee has
any patents issued or applications pending for any device, process, design or
invention of any kind now used or needed by ResMor Trust in the furtherance of
ResMor Trust’s business that have not been assigned to ResMor Trust.

(e) To Seller’s Knowledge, no ResMor Trust employee’s performance of his or her
employment activities violates the intellectual property or other rights of any
Person.

(f) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, ResMor Trust is not in breach of any (i) material Software Contract, or
(ii) any material license, sublicense or other agreement relating to the IT
Assets or its Intellectual Property, except, in each case, any such breach that
occurred or arose before November 1, 2007 and either (i) is not continuing after
that date or (ii) has not had a material adverse effect on ResMor Trust’s
ability to conduct its business, and the execution and delivery of this
Agreement, or the performance of its obligations hereunder will not result in
the breach of, or give rise to the termination, cancellation or acceleration
(whether after the filing of notice or the lapse of time or both) of any right
of ResMor Trust under, or a loss of any benefit to which ResMor Trust is
entitled under, or the imposition of any obligation under, or a Lien on, any
Software Contract, or license, sublicense or other agreement relating to the IT
Assets or Transferred Intellectual Property. To Seller’s Knowledge, since
November 1, 2007, ResMor Trust has not infringed or misappropriated any IT
Assets.

(g) Since November 1, 2007, ResMor Trust has not granted, transferred or
assigned any right or interest in the software programs, the Technical
Documentation, or its Intellectual Property to any Person.

3.12 Employee Benefit Plans.

(a) Seller shall cause ResMor Trust to deliver to Purchaser by November 26,
2008, a list of every benefit plan, program, agreement or arrangement (whether
written or unwritten) maintained, contributed to or provided for the benefit of
any current or former employee, director or independent contractor of ResMor
Trust or their respective dependants or beneficiaries (the “Benefit Plans”) to
which ResMor Trust is obliged to contribute or comply.

 

20



--------------------------------------------------------------------------------

(b) Seller shall cause ResMor Trust to deliver or make available to Purchaser by
November 26, 2008 complete and up-to-date copies of all Benefit Plans and
compensation policies and all amendments thereto together with copies of any
current related documentation, including employee booklets and, as applicable,
investment policies or contracts, insurance contractors, trust contracts or
other related contracts.

(c) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, no Benefit Plan provides benefits after retirement or termination of
employment.

(d) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, no promises or commitments, whether written or oral, have been made by
ResMor Trust to amend any current Benefit Plan or compensation policy.

(e) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, all of the Benefit Plans are and, since November 1, 2007, have been duly
registered, administered, sponsored and funded in accordance with and as
required by applicable Law.

(f) Neither this Agreement, nor the consummation of the transactions
contemplated by this Agreement, in and of itself, will result in any payment or
obligation of ResMor Trust to any employee or former employee or director of
ResMor Trust (whether or not under any Benefit Plan), materially increase the
benefits payable or provided under any Benefit Plan, result in any acceleration
of the time of payment or vesting of any such benefit, or increase or accelerate
employer contributions thereunder.

3.13 Employees.

(a) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, ResMor Trust (i) is not a party to or bound by any Contract or
commitment to pay any management or consulting fee, (ii) does not have any
written employment Contract with any Person, and (iii) there are no independent
contractors working for ResMor Trust. Any individual whose relationship to
ResMor Trust that purports to that of an independent contractor is in fact an
independent contactor and not an employment relationship.

(b) By November 26, 2008, Seller shall make available to Purchaser an accurate
and complete list of the names and titles or job descriptions and salary and
other compensation of employees of ResMor Trust on the date of this Agreement
and any changes in such list that have occurred or are expected to occur prior
to the Closing Date. Seller agrees to provide Purchaser with such other
information with respect to employees as reasonably requested by Purchaser.

(c) ResMor Trust is not bound by or a party to any collective bargaining
agreement. To Seller’s Knowledge, since November 1, 2007, no trade union,
council of trade unions, employee bargaining agency or affiliated bargaining
agent: (i) has applied to be certified as the bargaining agent of any employees;
or (ii) has applied to have ResMor Trust declared a

 

21



--------------------------------------------------------------------------------

related employer or successor employer pursuant to the applicable labor
legislation. There are no actual, or, to Seller’s Knowledge, pending or
threatened organizing activities of any trade union, council of trade unions,
employee bargaining agency or affiliated bargaining agent pertaining to ResMor
Trust.

(d) Except as otherwise disclosed in writing by Seller to Purchaser on the date
hereof, ResMor Trust is in material compliance with applicable taxation, health,
labor, pension, labor and employment Laws and is not in breach in any material
respect of any such Laws, and there are no outstanding assessments, levies or
penalties under such Laws.

3.14 Realty. Neither RCC nor 1020491 owns, leases or has any other rights in any
real property. Seller has delivered to Purchaser on the date hereof an accurate
and complete list of leases with respect to real property leased or occupied by
ResMor Trust (the “Leases”). Except for the Leases, ResMor Trust does not own,
lease or have any rights in any real property. Except for ResMor Trust’s
interest in the Leases, ResMor Trust does not currently own and since
November 1, 2007 has not previously owned or been a mortgagee in possession of
any other real property, including any freehold property.

3.15 Environmental. Since November 1, 2007, the business of ResMor Trust and its
assets, are in compliance in all material respects with all applicable
Environmental Laws. There are no outstanding or, to Seller’s Knowledge,
threatened writs, injunctions, decrees, orders, judgments, actions, suits,
claims, governmental information requests or proceedings against ResMor Trust
relating to non-compliance with or liability under any Environmental Law.

3.16 No Material Adverse Change. Except as otherwise disclosed in writing by
Seller to Purchaser on the date hereof, since December 31, 2007, there has not
occurred any change in the business or operations of ResMor Trust that has had,
or would reasonably be expected to have, a Material Adverse Effect or a material
adverse effect on the ability of Seller to consummate the transactions
contemplated hereby and satisfy all its obligations hereunder.

3.17 Litigation. Except as otherwise disclosed in writing by Seller to Purchaser
on the date hereof, there is no demand, claim, suit, action, arbitration or
legal, administrative or other proceeding pending or, to Seller’s Knowledge,
threatened against Seller, RCC, 1020491, ResMor Trust or any of their respective
Affiliates, officers, directors or employees or their assets or operations.

3.18 Prior Purchase Agreement. Seller has delivered to Purchaser a true and
complete copy of the Purchase Agreement dated as of June 8, 2007, as amended
(the “Prior Purchase Agreement”), between GMAC Residential Funding of Canada,
Limited and the Interested Parties and all schedules and other documents or
agreements entered into in connection therewith. Seller has made no claims for
indemnification under the Prior Purchase Agreement and, to Seller’s Knowledge,
there are no claims for indemnification that could be made under the Prior
Purchase Agreement.

3.19 Brokers or Finders. Except for Goldin Associates, LLC, Seller has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agents’ commissions or any similar charges in connection
with this Agreement or the transactions contemplated hereby.

 

22



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller, as of the date hereof and as of the
Closing Date (except to the extent any such representations and warranties shall
have been expressly made as of a particular date, in which case such
representations and warranties shall be made only as of such date), as follows:

4.1 Authority of Purchaser. Purchaser is a limited liability company validly
existing, duly formed and in good standing under the laws of the State of
Delaware, and has all requisite limited liability company power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted. Purchaser has all requisite limited liability company power
and authority to enter into this Agreement and the other Transaction Documents
to which it is a party and to carry out the transactions contemplated in this
Agreement and the other Transaction Documents to which it is a party. The
execution, delivery and performance by Purchaser of this Agreement and the other
Transaction Documents to which it is a party has been duly authorized by all
necessary limited liability company action on the part of Purchaser. This
Agreement has been, and each other Transaction Document to which it is a party,
will be at Closing, duly and validly executed and delivered by Purchaser and
this Agreement constitutes, and each of the other Transaction Documents to which
it is a party will constitute, the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforceability may be limited by the Enforceability Exceptions.

4.2 Consents and Approvals. No consent of, or declaration, filing or
registration with, the CDIC, OSFI or any Governmental Authority or any other
Person is required to be obtained or made, as applicable, by Purchaser in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents, or the consummation of the transactions
contemplated by this Agreement or by any other Transaction Document, except for
consents, declarations, filings and registrations the failure to have which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial condition of Purchaser or the ability
of Purchaser to consummate the transactions contemplated hereby and satisfy all
its obligations hereunder.

4.3 Financing. On the date of this Agreement, Purchaser has immediately
available funds in an amount sufficient to fund the Loan to Seller and to
consummate the transactions contemplated hereby.

4.4 Brokers and Finders. Except for Sandler O’Neill & Partners, L.P., whose fees
will be paid by Purchaser, Purchaser has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
transactions contemplated hereby.

 

23



--------------------------------------------------------------------------------

ARTICLE 5.

COVENANTS

5.1 Subsequent Actions. Seller and Purchaser shall use commercially reasonable
efforts to take, or cause to be taken, all appropriate action to do, or cause to
be done, all things necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement as promptly as practicable. If at any time after the Closing,
Purchaser shall consider or be advised that any assurances or any other actions
or things are necessary or desirable (a) to vest, perfect or confirm ownership
(of record or otherwise) in Purchaser or its Affiliates, as applicable, its
title or interest in the Shares or (b) otherwise to carry out this Agreement,
Seller shall use commercially reasonable efforts to execute and deliver all
bills of sale, instruments of conveyance, powers of attorney, assignments,
assurances and orders and take and do all such other actions and things as may
be reasonably requested by Purchaser, in order to vest, perfect or confirm any
and all right, title and interest in, to and under such rights, properties or
assets in the Shares, as applicable.

5.2 Third Party Consents. Seller shall use commercially reasonable efforts to
obtain and to cooperate with Purchaser in the effort to obtain, as soon as
reasonably practicable, all permits, authorizations, consents, waivers and
approvals (collectively, “Consents”) from third parties or Governmental
Authorities necessary to consummate this Agreement and the transactions
contemplated hereby. Each party hereto shall promptly provide the other parties
with copies of any communication, including any written objection, litigation or
administrative proceeding that challenges the transactions contemplated hereby
received by such party from any Governmental Authority or any other Person
regarding transactions contemplated hereby. This Agreement shall not operate to
assign any Contract, or any claim, right or benefit arising thereunder or
resulting therefrom, if an attempted assignment thereof, without the Consent of
a third party thereto, would constitute a breach, default or other contravention
thereof or in any way adversely affect the rights of Seller or Purchaser
thereunder. If a Consent required pursuant to any Contract to consummate the
transactions contemplated hereby is not obtained on or prior to the Closing Date
then, to the extent permitted by Law (until such time as such Consent is
obtained): (a) Seller shall use commercially reasonable efforts, at its sole
expense, to (i) provide to Purchaser the benefits of the applicable Contract,
(ii) cooperate in any reasonable and lawful arrangement designed to provide the
benefits of the applicable Contract to Purchaser, including entering into
subcontracts for performance and (iii) enforce at the request of Purchaser and
for the account of Purchaser any rights of Seller arising from any such
Contract; and (b) Purchaser shall use commercially reasonable efforts to the
extent permitted under the applicable Contract, to provide for the performance
of the obligations of Seller on any reasonable and lawful basis.

5.3 Access to Information. From and after the date of this Agreement until the
Closing Date, Seller shall, and shall cause ResMor Trust to, afford to Purchaser
and its accountants, counsel and other representatives reasonable access, upon
reasonable notice during normal business hours, to the personnel, properties,
books, contracts, commitments, Tax Returns and records of ResMor Trust and
Seller (to the extent relating to ResMor Trust) and during such period shall
furnish to Purchaser any information concerning ResMor Trust and Seller (to the
extent relating to ResMor Trust) which is reasonably available to Seller or
ResMor Trust, as Purchaser may reasonably request, including providing Purchaser
with the unaudited balance

 

24



--------------------------------------------------------------------------------

sheet and income statement of ResMor Trust for the eleven months ended
November 30, 2008 and any financial statement projections or forecasts,
including for December 2008; provided, that nothing herein will obligate Seller
or ResMor Trust to violate any applicable Law. Seller shall, and shall cause
ResMor Trust to, promptly inform and notify Purchaser of (1) any correspondence
or notice from, or any conversations or meetings with, OFSI and (2) any material
correspondence or notice from, or any material conversations or meetings with,
any other Governmental Authority.

5.4 Records; Post-Closing Access to Information.

(a) Purchaser shall preserve and retain, and shall cause its Affiliates in
accordance with the document retention policy of Purchaser, as amended from time
to time, to preserve and retain, all agreements, documents, books, records and
files (including any documents relating to any governmental or non-governmental
actions, suits, proceedings or investigations) relating to ResMor Trust’s
business prior to the Closing Date.

(b) From and after the Closing Date, Purchaser shall, and shall cause its
Affiliates to, afford Seller and its counsel, accountants and other authorized
representatives, with five Business Days’ prior notice, reasonable access during
normal business hours to the respective premises, properties, personnel, books
and records related to RCC, 1020491 or ResMor Trust and to any other assets or
information that Seller reasonably deems necessary, including in connection with
any report or Tax Return required to be filed by Seller, RCC, 1020491 or ResMor
Trust under applicable Law (but so as not to unduly disrupt the normal course of
operations of Purchaser), including preparing or defending any Tax Return and
any interim or annual report or other accounting statements.

(c) If and for so long as any party hereto is contesting or defending against
any third-party charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand in connection with (i) any transaction
contemplated under this Agreement or (ii) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction involving ResMor Trust in any respect,
each other party hereto shall (A) fully cooperate with it and its counsel and
other advisors in, and assist it and its counsel and other advisors with, the
contest or defense, (B) make available its personnel (including for purposes of
fact finding, consultation, interviews, depositions and, if required, as
witnesses) and (C) provide such information, testimony and access to its books
and records, in each case as shall be reasonably requested in connection with
the contest or defense, all at the sole cost and expense (not including employee
compensation and benefits costs) of the contesting or defending party (unless
the contesting or defending party is entitled to indemnification therefore under
Article 8). For the avoidance of doubt, this Section 5.4(c) shall not apply with
respect to disputes between the parties hereto, other than with respect to
cooperation by an Indemnifying Party related to any claim, or the commencement
of any suit, action or proceeding, by any Person not a party hereto in respect
of which indemnity is to be, or is, sought under this Agreement.

5.5 Rights under Prior Purchase Agreement. Seller covenants and agrees to
promptly notify Purchaser of any potential claims for indemnification under the
Prior Purchase Agreement or the Prior Escrow Agreement of which it or ResMor
Trust becomes aware prior to the Closing Date.

 

25



--------------------------------------------------------------------------------

5.6 Interim Operations of ResMor Trust. Seller covenants and agrees that, after
the date hereof and prior to the Closing Date, except as expressly provided in
this Agreement or as may be agreed in writing by Purchaser:

(a) the business of ResMor Trust shall be conducted substantially in the same
manner as heretofore conducted, and Seller shall use and shall cause ResMor
Trust to use commercially reasonable efforts to preserve the business
organization of ResMor Trust intact, keep available the services of the current
officers and employees of ResMor Trust and the employees of Seller and ResCap
that provide services to ResMor Trust and maintain the existing relationships
with customers, suppliers, creditors, business partners and others having
business dealings with ResMor Trust;

(b) prior to the Closing, Seller shall not and shall cause ResMor Trust not to
modify, amend or terminate any Material Contract, except in the ordinary course
consistent with past practice;

(c) Seller shall not and shall cause ResMor Trust not to (i) incur expenses or
indebtedness or other obligations in connection with the business of ResMor
Trust other than in the ordinary course consistent with past practice, (ii) pay
or reimburse to Seller or its Affiliates any expenses of ResMor Trust that are
of the type that would be required to be disclosed by Seller to Purchaser
pursuant to Section 3.4(b) that accrue prior to the Closing Date; and Seller
shall cause ResMor Trust not to raise interest rate spreads on deposits
materially in excess of ResMor Trust’s interest rate spreads in effect on the
date of this Agreement for such deposits;

(d) Between September 30, 2008 and the Closing, total severance costs incurred
by ResMor Trust, or allocated to ResMor Trust by Seller or any of its
Affiliates, shall not exceed CDN $500,000;

(e) Seller shall not and shall cause ResMor Trust not to terminate or permit to
lapse any Permits that are necessary for the operation of ResMor Trust and the
failure to have which would cause a Material Adverse Effect;

(f) Seller shall not and shall cause RCC, 1020491 and ResMor Trust not to
acquire, lease or license any assets or property or assume any liabilities or
sell, lease or license any assets or property or grant any Lien on the shares in
the capital of RCC, 1020491 or ResMor Trust or any of their assets, except in
the ordinary course consistent with past practice;

(g) Seller shall not and shall cause ResMor Trust not to make any change to
increase the rate of base compensation, bonus opportunity or other benefits of
any employee of ResMor Trust or any employee of ResCap who provides services to
ResMor Trust;

(h) Seller shall not and shall cause ResMor Trust not to take, or agree to or
commit to take, any action that would or is reasonably likely to result in any
of the conditions to the Closing, as applicable, set forth in Article VI or
Article VII, not being satisfied, or would

 

26



--------------------------------------------------------------------------------

make any representation or warranty of Seller contained herein inaccurate in any
material respect at, or as of any time prior to, the Closing Date or that would
materially impair the ability of Seller or Purchaser to consummate the Closing
in accordance with the terms hereof or materially delay such consummation;

(i) Seller shall not and shall cause each of RCC, 1020491 and ResMor Trust not
to amend any of the constituting documents of RCC, 1020491 or ResMor Trust;

(j) Seller shall not and shall cause each of RCC, 1020491 and ResMor Trust not
to issue, sell or dispose of any shares of RCC, 1020491 or ResMor Trust except
pursuant to the Loan Agreements;

(k) Seller shall and shall cause ResMor Trust to conduct the business of ResMor
Trust in accordance with the requirements of Genworth and CMHC, as applicable,
and in accordance with applicable Law in all material respects;

(l) Seller shall not and shall cause ResMor Trust not to originate, renew or
purchase more than 10 uninsured Mortgages;

(m) Seller shall and shall cause ResMor Trust to consult with, and consider the
recommendations of, Purchaser in connection with the appointment any directors
or officers of ResMor Trust;

(n) Seller shall not and shall cause RCC, 1020491 and ResMor Trust not to
declare or pay any dividends or distributions of any kind, other than proceeds
of the Loan; and

(o) Seller shall not and shall cause RCC, 1020491 and ResMor Trust not to enter
into any agreement, Contract, commitment or arrangement to do any of the
foregoing, or authorize, recommend, propose or announce an intention to do, any
of the foregoing.

5.7 [Intentionally Omitted].

5.8 Auto Finance; Canadian Regulatory. Purchaser and Seller shall, and Seller
shall cause ResMor Trust to, reasonably cooperate to develop a business plan for
ResMor Trust to engage in an auto finance business and to take steps towards
effecting such business plan, including developing procedures and systems,
meeting with Governmental Authorities, and to engage in such other actions as
reasonably requested by Purchaser in connection therewith, in each case in
accordance with applicable Law. Purchaser shall pay any out-of-pockets costs or
expenses incurred prior to the Closing Date or Termination Date, as applicable,
in connection with the activities described in the preceding sentence. Seller
shall promptly notify Purchaser of any correspondence or notices to or from, or
meetings or conversations with, OFSI with respect to ResMor Trust’s proposal to
conduct an auto finance business.

5.9 Supplements to Disclosures. Seller and Purchaser agree that, with respect to
Seller’s representations and warranties contained in this Agreement, Seller
shall have the continuing obligation until the Closing to correct, supplement or
amend promptly the written disclosures by Seller to Purchaser made on the date
hereof pursuant to Article 1 or 3 hereto with respect to any matter arising or
discovered after the date of this Agreement (whether or not

 

27



--------------------------------------------------------------------------------

existing or known at the date of this Agreement) that causes the representations
and warranties of Seller to be untrue or inaccurate in any respect, subject to
the last sentence of this Section 5.9; provided, that Seller shall have until
the close of business on November 21, 2008 to make any such corrections,
supplements or amendments to written disclosures by Seller to Purchaser made on
the date hereof pursuant to Article 1 or 3 hereto, so long as any such
corrections, supplements or amendments do not relate to conditions,
circumstances, events or omissions that are materially adverse to ResMor Trust
or to Seller’s ability to consummate the transactions contemplated by this
Agreement. For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Article 6 have been fulfilled
and including for purposes of Article 8, written disclosures of Seller made on
the date hereof shall be deemed to include only that information contained
therein on the date of this Agreement, as such written disclosures may be
corrected, supplemented or amended through November 21, 2008, and shall be
deemed to exclude all information contained in any such correction, supplement
or amendment (other than any such correction, supplement or amendment made on or
prior to November 21, 2008). Seller and Purchaser acknowledge and agree that
Purchaser requires a reasonable amount of time to review any corrections,
supplements and amendments to the written disclosures made by Seller to
Purchaser and, accordingly, shall provide Purchaser with any corrections,
supplements and amendments at least two Business Days prior to the Closing
(unless a lesser time is agreed to by Purchaser).

5.10 Payment. Seller shall pay, or cause one or more of its Affiliates to pay,
to ResMor Trust an aggregate amount of CDN $800,000 per year on or prior to
August 1 of 2009, 2010, 2011, 2012 and 2013 and a pro-rated amount equal to CDN
$335,342.47 on or prior to December 31, 2013 as payment for Seller’s obligations
in connection with the Master Application Maintenance Agreement for Optimus
Omiga and Related Software, dated as of August 1, 2008, between Marlborough
Stirling Canada Limited (“Marlborough”) and ResMor Trust Company, to the extent
such agreement has not been terminated and is in full force and effect, or to
pay such lower amount as may be agreed to by ResMor Trust and Marlborough in
connection with a modification to such Contract.

5.11 Fairness Opinions. Purchaser and Seller shall each use their best efforts
to obtain the fairness opinions referenced in Section 6.6 and 7.6, respectively,
by December 5, 2008 and to provide the other party with a copy of such party’s
respective fairness opinion promptly upon receipt thereof.

ARTICLE 6.

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligation of Purchaser to execute this Agreement and consummate the
transactions contemplated hereby is, at the option of Purchaser, subject to
satisfaction of each of the following conditions precedent on or before the
Closing Date:

6.1 Warranties True as of Closing Date. The representations and warranties of
Seller contained herein shall be accurate, true and correct in all material
respects on and as of the date hereof, except those made as of a specified date,
in which case such representations and warranties of Seller shall have been
accurate, true and correct in all material respects as of such date (other than
representations and warranties qualified by materiality, which shall be accurate
in all respects as of such date).

 

28



--------------------------------------------------------------------------------

6.2 Compliance with Covenants. Seller shall have performed and complied with in
all material respects the covenants and agreements contained in this Agreement
required to be performed and complied with by them on or prior to the Closing
Date.

6.3 Deliveries by Seller. Seller shall have effected the deliveries required
pursuant to Section 2.4.

6.4 Injunctions. No court or other Governmental Authority shall have issued an
order, decree or ruling that shall then be in effect enjoining, restraining or
prohibiting the completion of the transactions contemplated hereby and no suit,
action or proceeding shall have been instituted by a Governmental Authority that
would reasonably be expected to enjoin, restrain, prohibit or otherwise
challenge the transactions contemplated by this Agreement, or that would be
reasonably likely to prevent or make illegal the consummation of the
transactions contemplated by this Agreement, and no Government Authority shall
have notified Purchaser or Seller in writing that this Agreement or the
consummation of the transactions contemplated by this Agreement, this Agreement
would in any manner constitute a violation of any Law and that it intends to
commence any suit, action, or proceeding to restrain, enjoin or prohibit the
transaction contemplated by this Agreement.

6.5 Laws. There shall not be any Law restraining, enjoining or prohibiting the
consummation of the transaction contemplated by this Agreement, and no
Governmental Authority shall have imposed any prohibition on (a) ResMor Trust’s
ability to operate its business as currently operated or (b) ResMor Trust’s
ability to conduct an auto finance business of the type currently conducted by
Purchaser and its Affiliates in Canada, excluding retail auto leasing.

6.6 Fairness Opinion. Purchaser shall have received a written opinion of Sandler
O’Neill & Partners, L.P. stating that the transactions contemplated hereby are
fair from a financial point of view to Purchaser.

6.7 Supplements to Written Disclosures. After the date hereof, Seller shall not
have delivered to Purchaser on or prior to November 21, 2008, any corrections,
supplements or amendments to the written disclosures made by Seller to Purchaser
on the date hereof pursuant to Article 1 or 3 hereto that relate to conditions,
circumstances, events or omissions that are materially adverse to ResMor Trust
or to Seller’s ability to consummate the transactions contemplated hereby.

 

29



--------------------------------------------------------------------------------

ARTICLE 7.

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligation of Seller to execute this Agreement and consummate the
transactions contemplated hereby is, at the option of Seller, subject to the
satisfaction of each of the following conditions precedent on or before the
Closing Date:

7.1 Warranties True as of Closing Date. The representations and warranties of
Purchaser contained herein shall be accurate, true and correct in all material
respects on and as of the date hereof, except those made as of a specified date
(in which case such representations and warranties of Purchaser shall have been
accurate, true, and correct in all material respects as of such date (other than
representations and warranties qualified by materiality, which shall be accurate
in all respects as of such date).

7.2 Compliance with Covenants. Purchaser shall have performed and complied with
in all material respects the covenants and agreements contained in this
Agreement required to be performed and complied with by it on or prior to the
Closing Date.

7.3 Deliveries by Purchaser. Purchaser shall have effected the deliveries
required pursuant to Section 2.5.

7.4 Injunctions. No court or other Governmental Authority shall have issued an
order, decree or ruling that shall then be in effect enjoining, restraining or
prohibiting the completion of the transactions contemplated hereby and no suit,
action or proceeding shall have been instituted by a Governmental Authority that
would reasonably be expected to enjoin, restrain, prohibit or otherwise
challenge the transactions contemplated by this Agreement, or that would be
reasonably likely to prevent or make illegal the consummation of the
transactions contemplated by this Agreement, and no Government Authority shall
have notified Purchaser or Seller in writing that this Agreement or the
consummation of the transactions contemplated by this Agreement would in any
manner constitute a violation of any law, rule or regulation and that it intends
to commence any suit, action, or proceeding to restrain, enjoin or prohibit the
transactions contemplated by this Agreement.

7.5 Laws. There shall not be any Law restraining, enjoining or prohibiting the
consummation of the transaction contemplated by this Agreement.

7.6 Fairness Opinion. The independent members of the board of directors of
ResCap shall have received a written opinion of Goldin Associates, LLC as to the
fairness to ResCap, from a financial point of view, of the consideration to be
received by ResCap, directly or through one or more if its subsidiaries, from
the sale of the Trust Shares to Purchaser pursuant to the terms hereof.

 

30



--------------------------------------------------------------------------------

ARTICLE 8.

SURVIVAL AND INDEMNIFICATION

8.1 Survival. The representations and warranties of the parties hereto contained
herein shall survive the Closing for a period of 24 months, except that (a) Tax
Warranties in respect of a particular Tax shall survive until the Tax Statute of
Limitations Date for such Tax and (b) Title and Authorization Warranties shall
survive forever. The covenant of Seller contained in Section 5.10 shall survive
the Closing in accordance with its terms. Neither Purchaser nor Seller shall
have any liability with respect to claims first asserted in connection with any
representation or warranty after the survival period specified therefor in this
Section 8.1.

8.2 Indemnification by Seller. Subject to Section 8.4, Seller agrees to
indemnify Purchaser, its Affiliates and its officers, directors, employees,
successors and permitted assigns (the “Purchaser Indemnified Parties”) after the
Closing against and in respect of, and agree to hold the Purchaser Indemnified
Parties harmless from, any and all Losses imposed on, incurred by or suffered by
any Purchaser Indemnified Party arising out of or resulting from any of the
following:

(a) any breach of or any inaccuracy in any representation or warranty made by
Seller in this Agreement; provided, that Seller shall not have any liability
under this Section 8.2(a) for any breach of or inaccuracy in any representation
or warranty unless (i) in the case of all representations and warranties, except
Tax Warranties and Title and Authorization Warranties, a notice of the Purchaser
Indemnified Party’s claim is given to Seller not later than 5:30 p.m. central
time on the 24-month anniversary of the Closing Date, (ii) in the case of Tax
Warranties, a notice of the Purchaser Indemnified Party’s claim is given to
Seller not later than 5:30 p.m. central time on the Tax Statute of Limitations
Date for the particular Tax in question and (iii) in the case of Title and
Authorization Warranties, a notice of the Purchaser Indemnified Party’s claim is
given to Seller at any time in the future promptly following discovery of such
breach; provided, that the failure of the Purchaser Indemnified Party to give
such prompt written notice shall not relieve Seller of their obligations under
this Article 8 except to the extent (if any) that Seller have been prejudiced
thereby; or

(b) any breach of or failure by (excluding any breach or inaccuracy covered by
Section 8.2(a) above) Seller to perform any agreement, covenant, obligation or
undertaking of Seller set out in this Agreement delivered at the Closing;
provided, that Seller shall not have any liability under this Section 8.2(b) for
any breach or failure occurring on or prior to the Closing Date unless a notice
of the Purchaser Indemnified Party’s claim is given to Seller not later than
5:30 p.m. central time on the 24-month anniversary of the Closing Date.

8.3 Indemnification by Purchaser. Subject to Section 8.4, Purchaser agrees to
indemnify Seller, their respective Affiliates and their respective officers,
directors, employees, successors and permitted assigns (the “Seller Indemnified
Parties”) after the Closing against and in respect of, and agree to hold the
Seller Indemnified Parties harmless from, any and all Losses asserted against,
imposed on, incurred by or suffered by any Seller Indemnified Party arising out
of or resulting from any of the following:

(a) any breach of or any inaccuracy in any representation or warranty made by
Purchaser in this Agreement; provided, that Purchaser shall not have any
liability under this Section 8.3(a) for any breach of or inaccuracy in any
representation or warranty unless (i) in the case of all representations and
warranties, except for Title and Authorization Warranties, a notice of the
Seller Indemnified Party’s claim is given to Purchaser not later than 5:30 p.m.
central time on the 24-month anniversary of the Closing Date and (ii) in the
case of Title and Authorization Warranties, a notice of the Seller Indemnified
Party’s claim is given to Purchaser at any time in the future; or

 

31



--------------------------------------------------------------------------------

(b) any breach of or failure by (excluding any breach or inaccuracy covered by
Section 8.3(a) above) Purchaser to perform any agreement, covenant, obligation
or undertaking of Purchaser set out in this Agreement; provided, that Purchaser
shall not have any liability under this Section 8.3(b) for any breach or failure
occurring on or prior to the Closing, unless a notice of the Seller Indemnified
Party’s claim is given to Purchaser not later than 5:30 p.m. central time on the
24-month anniversary of the Closing Date.

8.4 Limitations on Liability. Notwithstanding any other provision of this
Agreement:

(a) Seller shall not have any liability pursuant to Section 8.2(a) unless and
until the aggregate amount of all Losses incurred or suffered by the Purchaser
Indemnified Parties for which they are entitled to indemnification pursuant to
Section 8.2(a) exceeds 1% of the Purchase Price (the “Basket Amount”), but in
the event such Losses exceed the Basket Amount, Seller shall be liable and
responsible to the Purchaser Indemnified Parties for the full amount of such
Losses (subject to Section 8.4(b)), without reduction for the Basket Amount.
Purchaser shall not have any liability pursuant to Section 8.3(a) unless and
until the aggregate amount of all Losses incurred or suffered by the Seller
Indemnified Parties for which they are entitled to indemnification pursuant to
Section 8.3(a) exceeds the Basket Amount, but in the event such Losses exceed
the Basket Amount, Purchaser shall be liable and responsible to the Seller
Indemnified Parties for the full amount of such Losses (subject to
Section 8.4(b)), without reduction for the Basket Amount.

(b) Other than for liability under Section 8.9 and Article 9, in no event shall
the aggregate liability of Seller for Losses incurred or suffered by the
Purchaser Indemnified Parties exceed 25% of the Purchase Price (the
“Indemnification Cap”).

(c) Other than liability under Section 8.9 or Article 9, or for breach of
Purchaser’s obligations to make any payment pursuant to Section 2.2, in no event
shall the aggregate liability of Purchaser for Losses incurred or suffered by
the Seller Indemnified Parties exceed the Indemnification Cap.

(d) The sole and exclusive liability and responsibility of Seller to the
Purchaser Indemnified Parties under or in connection with this Agreement or the
transactions contemplated hereby (including for any breach of or inaccuracy in
any representation or warranty or for any breach of any covenant or obligation)
and the sole and exclusive remedy of the Purchaser Indemnified Parties with
respect to any of the foregoing, shall be as set forth in Article 8, Article 9
and Section 11.17.

 

32



--------------------------------------------------------------------------------

(e) The sole and exclusive liability and responsibility of Purchaser to the
Seller Indemnified Parties under or in connection with this Agreement or the
transactions contemplated hereby (including for any breach of or inaccuracy in
any representation or warranty or for any breach of any covenant or obligation)
and the sole and exclusive remedy of the Seller Indemnified Parties with respect
to any of the foregoing, shall be as set forth in Article 8, Article 9 and
Section 11.17.

8.5 Claims. As promptly as is reasonably practicable after knowledge of a claim
for indemnification under this Agreement that does not involve a third party
claim, or the commencement of any suit, action or proceeding of the type
described in Section 8.6, becomes within the knowledge of Purchaser or Seller,
as the case may be, the Indemnified Person shall give written notice to the
Indemnifying Person of such claim, which notice shall specify in reasonable
detail the nature of such claim and the estimated amount (if then susceptible to
estimation) that the Indemnified Person at the time plans to seek hereunder from
the Indemnifying Person, together with such reasonably available information (if
not already available to the Indemnifying Person) as may be necessary for the
Indemnifying Person to determine that the limitations in Section 8.4 have been
satisfied or do not apply; provided, that failure of the Indemnified Person to
give such notice of any such claim shall not release, waive or otherwise affect
the obligations under this Article 8 of the Indemnifying Person with respect
thereto except to the extent that it is materially prejudiced by the failure or
delay in giving such notice.

8.6 Notice of Third Party Claims; Assumption of Defense. The Indemnified Person
shall give written notice (the “Initial Notice”) as promptly as is reasonably
practicable, but in any event no later than 10 Business Days after receiving
notice thereof, to the Indemnifying Person of the written assertion of any
claim, or the commencement of any suit, action or proceeding, by any Person not
a party hereto in respect of which indemnity is to be sought under this
Agreement (which notice shall specify in reasonable detail the nature of such
claim and the estimated amount (if then susceptible to estimation) that the
Indemnified Person at that time plans to seek hereunder from the Indemnifying
Person, together with such reasonably available information (if not already
available to the Indemnifying Person) as may be necessary for the Indemnifying
Person to determine that the limitations in Section 8.4 have been satisfied or
do not apply); provided, that failure of the Indemnified Person to give such
notice of any such claim or commencement shall not release, waive or otherwise
affect the obligations under this Article 8 of the Indemnifying Person with
respect thereto except to the extent that it is materially prejudiced by the
failure or delay in giving such notice. The Indemnifying Person may, at its own
expense, (a) participate in the defense of any such claim, suit, action or
proceeding and (b) upon notice to the Indemnified Person within 10 Business Days
after the receipt of the Initial Notice from the Indemnified Person of the
claim, suit, action or proceeding, assume the defense thereof with counsel of
its own choice reasonably acceptable to the Indemnified Person, and in the event
of such assumption, shall have the exclusive right, subject to compliance by the
Indemnifying Person with clauses (i) and (iii) of Section 8.7, to settle or
compromise such claim, suit, action or proceeding. If the Indemnifying Person
does not so elect to assume such defense in accordance with the terms of this
Section 8.6, the Indemnified Person may defend such claim, suit, action or
proceeding in such manner as the Indemnified Person may deem appropriate,
including settling such claim or action or proceeding (after giving notice of
the same to the Indemnifying Person) on such terms as the Indemnified Person may
deem appropriate, and the Indemnifying Person

 

33



--------------------------------------------------------------------------------

shall assist and cooperate with such defense in accordance with Section 5.3 and,
if liable pursuant to this Article 8, shall promptly indemnify the Indemnified
Person in accordance with the provisions of this Article 8. If the Indemnifying
Person so assumes such defense, the Indemnified Person shall have the right (but
not the duty) to participate in the defense thereof and to employ counsel
separate from the counsel employed by the Indemnifying Person; provided, that
the expense of separate counsel so employed shall be borne by the Indemnified
Person unless there exists actual or potential conflicting interests between the
Indemnifying Person and the Indemnified Person. Whether or not the Indemnifying
Person chooses to defend or prosecute any such claim, suit, action or
proceeding, all of the parties hereto shall cooperate in the defense or
prosecution thereof.

8.7 Settlement or Compromise. Any settlement or compromise made or caused to be
made by the Indemnified Person (unless the Indemnifying Person has the exclusive
right to settle or compromise under Section 8.6) or the Indemnifying Person, as
the case may be, of any such claim, suit, action or proceeding of the kind
referred to in Section 8.6 shall also be binding upon the Indemnifying Person or
the Indemnified Person, as the case may be, in the same manner as if a final
judgment or decree had been entered by a court of competent jurisdiction in the
amount of such settlement or compromise; provided, that (a) no obligation,
restriction or Loss shall be imposed on the Indemnified Person as a result of
any settlement or compromise without its prior written consent, which consent
shall not be unreasonably withheld or delayed, (b) if the Indemnifying Person
has assumed the defense of a claim, suit, action or proceeding pursuant to
Section 8.6, the Indemnified Person shall not compromise or settle such claim,
suit, action or proceeding without the prior written consent of the Indemnifying
Person, which consent shall not be unreasonably withheld or delayed, and
(c) such settlement shall not contain any finding or admission of any violation
of Law or any fault on the part of the Indemnified Person, and shall not have
any effect on any other claims that may be made by the Indemnified Person
against the third party bringing the claim, suit, action or proceeding.

8.8 Net Losses; Subrogation; Mitigation.

(a) Notwithstanding anything contained herein to the contrary, the amount of any
Losses incurred or suffered by an Indemnified Person shall be calculated after
giving effect to (i) any insurance proceeds received by the Indemnified Person
(or any of its Affiliates) with respect to such Losses, but only if the
insurance premium relating to such proceeds has not been paid for by the
Indemnified Person, (ii) any Tax benefit actually realized by the Indemnified
Person (or any of its Affiliates) arising from the facts or circumstances giving
rise to such Losses and from the payment of any amounts to the Indemnified
Person (or any of its Affiliates) on account of any Losses and (iii) any other
recoveries directly relating to such Loss obtained by the Indemnified Person (or
any of its Affiliates) from any other third party, less all Losses related to
the pursuing and receipt of such recoveries and any related recoveries. Each
Indemnified Person shall exercise commercially reasonable efforts to obtain such
proceeds, benefits and recoveries; provided, that no party shall be required to
use such efforts if they would be detrimental in any material respect to such
party. If any such net proceeds, benefits or recoveries are received by an
Indemnified Person (or any of its Affiliates) with respect to any Losses after
an Indemnifying Person has made a payment to the Indemnified Person with respect
thereto, the Indemnified Person (or such Affiliate) shall pay to the
Indemnifying Person the amount of such net proceeds, benefits or recoveries (up
to the amount of the Indemnifying Person’s payment).

 

34



--------------------------------------------------------------------------------

(b) Upon making any payment to an Indemnified Person in respect of any Losses,
the Indemnifying Person shall, to the extent of such payment, be subrogated to
all rights of the Indemnified Person (and its Affiliates) against any insurance
company or any other third party from which the Indemnified Person (and its
Affiliates) has contractual indemnity rights, in respect of the Losses to which
such payment relates. Such Indemnified Person (and its Affiliates) and
Indemnifying Person shall execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights.

(c) Purchaser and Seller shall use commercially reasonable efforts to mitigate
any Losses, whether by asserting claims against a third party or by otherwise
qualifying for a benefit that would reduce or eliminate an indemnified matter;
provided, that no party shall be required to use such efforts if they would be
detrimental in any material respect to such party. Without limiting the
generality of the foregoing, Purchaser shall exhaust all remedies available to
it as assignee of Seller’s right, title and interest in and to the Prior
Purchase Agreement with respect to claims that relate solely to time periods
prior to November 1, 2007 prior to asserting any claim against Seller.

8.9 Special Rule for Fraud. Notwithstanding anything in this Article 8 or
elsewhere in this Agreement to the contrary, in the event of a breach of a
representation or warranty by any party to this Agreement that constitutes
fraud, the representation or warranty that has been breached will survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (regardless of any investigation made by any
party to this Agreement or on its behalf) and will continue in full force and
effect for perpetuity, and any Losses from any such breach shall not be subject
to the indemnification basket, cap or other limitations contained in this
Article 8.

ARTICLE 9.

TAX MATTERS

9.1 Transfer Taxes. All excise, goods and services, sales (including bulk
sales), use, value added, registration, recording, documentary, conveyancing,
property, and transfer taxes incurred with the transactions contemplated by this
Agreement (“Transfer Taxes”) shall be borne equally (50/50) by Purchaser and
Seller. Seller and Purchaser shall cooperate to timely prepare, and Seller shall
file or cause to be filed any returns or other filings relating to such Transfer
Taxes (unless Purchaser is required by applicable Law to file the return),
including any claim for exemption or exclusion from the application or
imposition of any Transfer Taxes. With respect to any such returns or filings
required to be filed by Seller, Seller shall provide Purchaser with a copy of
such return or other filing and a copy of a receipt showing payment of any such
Transfer Tax.

9.2 Liability for Taxes and Related Matters. To the extent any liability for
Taxes of any of RCC, 1020491 or ResMor Trust is adjusted subsequent to the
Closing Date, Seller shall pay the additional liability or receive refunds
related to such adjustments with respect to amounts attributable to the Shares
related to all Tax periods ending on or prior to Closing. Notwithstanding any
other provision in this Agreement, Purchaser shall be responsible for payment of
Taxes of any of RCC, 1020491 or ResMor Trust that relate Tax

 

35



--------------------------------------------------------------------------------

periods commencing after Closing. Except as otherwise required by applicable
Law, the parties agree that any changes to Taxes of any of RCC, 1020491 or
ResMor Trust attributable to the Shares for all Tax periods prior to Closing
shall be treated as a Purchase Price adjustment for income Tax purposes. If the
Canadian tax authorities assess Purchaser, on the one hand, or Seller, on the
other hand, for any amount in respect of Taxes of Purchaser or Seller under
Section 160 of the Income Tax Act (Canada), the other party shall indemnify the
assessed party for 50% of any such amount, and Purchaser and Seller shall
cooperate in determining whether to contest any such assessment and the costs
thereof shall be borne equally (50/50).

9.3 Cooperation. Purchaser and Seller shall reasonably cooperate with each other
in a timely manner in the preparation and filing of any Tax Returns, including
those of RCC, 1020491 or ResMor Trust, and the conduct of any Tax audit or other
Tax proceeding.

9.4 Tax Returns. Purchaser shall cause each of 1020491, RCC and ResMor Trust to
duly and timely make or prepare in a manner consistent in all material respects
with past practice all Tax Returns required to be made or prepared by it and to
duly and timely file all Tax Returns required to be filed by it for any period
that ends on or before the Closing Date to the extent such Tax Returns have not
been filed as of the Closing Date. Purchaser shall also cause each of 1020491,
RCC and ResMor Trust to duly and timely make or prepare all Tax Returns required
to be made or prepared by it and to duly and timely file all Tax Returns
required to be filed by it for periods beginning before and ending after the
Closing Date.

ARTICLE 10.

TERMINATION

10.1 Termination. Notwithstanding anything to the contrary contained in this
Agreement, this Agreement may be terminated and the transactions contemplated
hereby abandoned at any time on or prior to the Closing Date:

(a) by the mutual written consent of Seller and Purchaser;

(b) by either Seller or Purchaser if the transactions contemplated by this
Agreement shall not have been consummated on or before December 22, 2008 (the
“Termination Date”); provided, that the right to terminate this Agreement under
this Section 10.1(b) shall not be available to (i) Seller, if Seller’s failure
to fulfill any of its obligations under this Agreement or violation or breach of
any covenant, agreement, representation or warranty contained in this Agreement
has been the cause of, or has resulted in, the failure of the Closing to occur
on or before such date, or (ii) Purchaser, if Purchaser’s failure to fulfill any
of its obligations under this Agreement or violation or breach of any covenant,
agreement, representation or warranty contained in this Agreement has been the
cause of, or has resulted in, the failure of the Closing to occur on or before
such date;

(c) by Seller or Purchaser if any court of competent jurisdiction shall have
issued an order, judgment or decree permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement and such
governmental order shall have become final and nonappealable;

 

36



--------------------------------------------------------------------------------

(d) by Purchaser, if any Governmental Authority shall have imposed any
prohibition on (a) ResMor Trust’s ability to operate its business as currently
operated or (b) ResMor Trust’s ability to conduct an auto finance business of
the type currently conducted by Purchaser and its Affiliates in Canada,
excluding retail auto leasing.

(e) by Purchaser, if there has been a violation or breach by Seller of any
covenant, agreement, representation or warranty contained in this Agreement
which has rendered the satisfaction of any condition to the obligations of
Purchaser impossible and such violation or breach has not been cured by Seller
within ten Business Days after Purchaser delivers to Seller a written notice of
such violation or breach; and

(f) by Seller, if there has been a violation or breach by Purchaser or any
covenant, agreement, representation or warranty contained in this Agreement
which has rendered the satisfaction of any condition to the obligations of
Seller impossible and such violation or breach has not been cured by Purchaser
within ten Business Days after Seller deliver to Purchaser a written notice of
such violation or breach.

10.2 Procedure and Effect of Termination. In the event of termination of this
Agreement and abandonment of the transactions contemplated by this Agreement by
either or both of the parties pursuant to Section 10.1, written notice thereof
shall forthwith be given by the terminating party to the other party and this
Agreement shall terminate and the transactions contemplated by this Agreement
shall be abandoned, without further action by any of the parties hereto;
provided, that (a) Article 11 shall survive the termination of this Agreement
and (b) no such termination shall relieve any party from any Losses arising out
of any breach of this Agreement by a party that occurs upon or prior to the
termination of this Agreement.

ARTICLE 11.

MISCELLANEOUS

11.1 Expenses. Each party hereto shall bear its own expenses with respect to
this transaction; provided, that Purchaser shall reimburse Seller for all costs
and expenses incurred by Seller in connection with the engagement of Goldin
Associates, LLC with respect to the transactions contemplated hereby and
Purchaser shall pay the out-of-pocket costs and expenses set forth in
Section 5.8.

11.2 Amendment. This Agreement may be amended, modified or supplemented only in
writing signed by each of the parties hereto.

11.3 Notices. Any written notice to be given hereunder shall be deemed given:
(a) when received if given in person or by nationally recognized courier; (b) on
the date of transmission if sent by telecopy, e-mail or other wire transmission
(receipt confirmed); (c) three

 

37



--------------------------------------------------------------------------------

Business Days after being deposited in the US mail, certified or registered
mail, postage prepaid; and (d) if sent by an internationally recognized
overnight delivery service, the second Business Day following the date given to
such overnight delivery service (specified for overnight delivery and receipt
confirmed). All notices shall be addressed as follows:

If to Seller, addressed as follows:

GMAC Residential Funding of Canada, Limited

3250 Bloor Street West, East Tower, Suite 1400

Etobicoke, Ontario, Canada M8X 2X9

Attn: President

Telephone: (416) 734-3067

Facsimile: (866) 772-6175

with a copy to:

Residential Capital, LLC

One Meridian Crossings, Suite 100

Minneapolis, Minnesota 55423

Attn: General Counsel

Telephone: (952) 857-6415

Facsimile: (952) 352-0586

and a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19899-0636

Attn: Allison L. Land, Esq.

Telephone: 302.651.3180

Facsimile: 888.329.3021

 

38



--------------------------------------------------------------------------------

If to Purchaser, addressed as follows:

GMAC LLC

200 Renaissance Center

Detroit Michigan, MI 48235

Attn: General Counsel

Telephone: (313) 565-6128

Facsimile: (313) 656-6189

with a copy to:

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attention: Elizabeth A. Raymond, Esq.

Telephone: (312) 701-7322

Facsimile: (312) 701-7711

and a copy to:

Torys LLP

79 Wellington Street West, Suite 3000

Toronto, Ontario, M5K 1N2 Canada

Attention: Blair W. Keefe

Telephone: (416) 865-8164

Facsimile: (416) 865-7380

11.4 Waivers. The failure of a party to require performance of any provision
hereof shall not affect its right at a later time to enforce the same. No waiver
by a party of any term, covenant, representation or warranty contained herein
shall be effective unless in writing. No such waiver in any one instance shall
be deemed a further or continuing waiver of any such term, covenant,
representation or warranty in any other instance.

11.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

11.6 Headings. The headings preceding the text of Articles and Sections of this
Agreement and the Exhibits hereto are for convenience only and shall not be
deemed part of this Agreement.

11.7 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL),
AND NOT THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF DELAWARE.

11.8 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns; provided,
that no assignment of either party’s rights or obligations may be made without
the written consent of the other party, which consent shall not be unreasonably
withheld or delayed, other than (i) an assignment to an

 

39



--------------------------------------------------------------------------------

Affiliate of either party, including in connection with any financing
transactions entered into by Purchaser or (ii) an assignment by Purchaser to any
subsequent purchaser of the Business or all or substantially all of the Shares
so long as such subsequent purchaser agrees in writing to comply with
Purchaser’s obligations hereunder.

11.9 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, solely with respect to Article 8 and Article 9, any
Indemnified Person hereunder, and, except as aforesaid, no provision of this
Agreement shall be deemed to confer any remedy, claim or right upon any third
party, including any employee or former employee of Seller or any participant or
beneficiary in any benefit plan, program or arrangement.

11.10 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY SUCH PARTY AGAINST
THE OTHER IN CONNECTION WITH OR ARISING FROM THIS AGREEMENT.

11.11 Written Disclosures. Neither the specification of any dollar amount in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any written disclosure by Seller to Purchaser made pursuant to
the terms of this Agreement is intended to imply that such amount, or higher or
lower amounts, or the item so included or other items, are or are not material,
and no party shall use the fact of the setting forth of any such amount or the
inclusion of any such item in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in
any written disclosure by Seller to Purchaser made pursuant to the terms of this
Agreement is or is not material for purposes of this Agreement. Unless this
Agreement specifically provides otherwise, neither the specification of any item
or matter in any representation or warranty contained in this Agreement nor the
inclusion of any specific item in any written disclosure by Seller to Purchaser
made pursuant to the terms of this Agreement is intended to imply that such item
or matter, or other items or matters, are or are not in the ordinary course of
business, and no party shall use the fact of the setting forth or the inclusion
of any such item or matter in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in
any written disclosure by Seller to Purchaser made pursuant to the terms of this
Agreement is or is not in the ordinary course of business for purposes of this
Agreement.

11.12 Time of Essence. Time is of the essence in this Agreement.

11.13 Incorporation. The respective Exhibits attached hereto and referred to
herein are incorporated into and form a part of this Agreement.

11.14 Complete Agreement. This Agreement (together with the Exhibits hereto)
constitutes the complete agreement of the parties with respect to the subject
matter hereof and supersede all prior discussions, negotiations and
understandings.

11.15 Disclaimer. Seller disclaims any representations or warranties except as
specifically set forth in this Agreement (or any agreement or document referred
to in this Agreement or delivered in connection with the transactions
contemplated by this Agreement).

 

40



--------------------------------------------------------------------------------

11.16 Public Announcements. Seller and Purchaser each agree that they and their
Affiliates shall not issue any press release or otherwise make any public
statement or respond to any media inquiry with respect to this Agreement or the
transactions contemplated hereby without the prior approval of the other
parties, which shall not be unreasonably withheld or delayed, except as may be
required by Law or by any stock exchanges having jurisdiction over Seller,
Purchaser or their Affiliates.

11.17 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any party fails to consummate the transactions
contemplated hereby in accordance with the terms of this Agreement and that the
parties shall be entitled to specific performance in such event, in addition to
any other remedy at law or in equity.

11.18 Further Assurances. At any time and from time to time after the Closing,
at Purchaser’s reasonable request and without further consideration, Seller
shall execute and deliver, and cause its Affiliates, as appropriate, to execute
and deliver, such other instruments of sale, transfer, conveyance, assignment
and confirmation and take such further actions as Purchaser may reasonably deem
necessary or desirable in order to more effectively transfer, convey and assign
to Purchaser (or any successor or permitted assign of Purchaser), and to confirm
Purchaser’s (and any such successor’s and assign’s) title to the Shares, to put
Purchaser (and any such successor and assign) in actual possession and operating
control thereof and to assist Purchaser (and any such successors and assigns) in
exercising all rights, title and interests with respect thereto.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on November 20, 2008.

 

GMAC RESIDENTIAL FUNDING OF CANADA, LIMITED By:   /s/ Tracie Tesser Name:  
Tracie Tesser Title:   President GMAC LLC By:   /s/ Robert Hull Name:   Robert
Hull Title:   Chief Financial Officer